Exhibit 10.3

 

AMENDED AND RESTATED

 

SERVICE AGREEMENT

 

Dated as of the 1st day of January, 2004

 

by and among

 

RADIOLOGIX, INC.,

 

TREASURE COAST IMAGING PARTNERS, INC.

 

and

 

RADIOLOGY IMAGING ASSOCIATES -

BASILICO, GALLAGHER & RAFFA, M.D., P.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I - Definitions

   2

Section 1.1

  

Definitions

   2

ARTICLE II - Relationship of the Parties

   8

Section 2.1

  

Independent Contractors

   8

Section 2.2

  

Practice of Medicine

   8

Section 2.3

  

No Payment or Other Compensation for Referrals

   9

Section 2.4

  

Group’s Internal Matters

   9

ARTICLE III - Services to be Provided by Administrator

   9

Section 3.1

  

General

   9

Section 3.2

  

General Administrative Services

   10

Section 3.3

  

Facilities

   15

Section 3.4

  

Acquisition and Assistance

   16

Section 3.5

  

Financial Planning and Budgeting

   17

Section 3.6

  

Personnel

   17

Section 3.7

  

Inventory and Supplies

   18

Section 3.8

  

IDTF and Provider and Payor Relationships

   18

Section 3.9

  

Quality Assurance

   19

Section 3.10

  

Other Consulting and Advisory Services

   19

Section 3.11

  

Events Excusing Performance

   19

ARTICLE IV - Obligations of the Group

   20

Section 4.1

  

Employment of Physician Employees and Physician Extender Employees

   20

Section 4.2

  

Professional Services

   20

Section 4.3

  

Medical Practice

   21

Section 4.4

  

Group’s Internal Matters

   22

Section 4.5

  

Name

   22

Section 4.6

  

Compliance with Laws

   22

Section 4.7

  

Ancillary Services

   23

Section 4.8

  

Premises and Personal Property

   23

Section 4.9

  

Group Employee Benefit Plans

   23

Section 4.10

  

Events Excusing Performance

   24

ARTICLE V - Joint Planning Board

   24

Section 5.1

  

Formation and Operation of the Joint Planning Board

   24

Section 5.2

  

Duties and Responsibilities of the Joint Planning Board

   25

Section 5.3

  

Acts of the Joint Planning Board

   26

Section 5.4

  

Joint Planning Board Meetings

   26



--------------------------------------------------------------------------------

ARTICLE VI - Restrictive Covenants

   28

Section 6.1

  

Restrictive Covenants of the Group

   28

Section 6.2

  

Restrictive Covenants

   31

Section 6.3

  

Enforcement of Restrictive Covenants and Other Provisions

   35

Section 6.4

  

Remedies

   35

Section 6.5

  

Condition Precedent to Release of Obligations

   36

Section 6.6

  

Service Area Rights and Obligations

   36

Section 6.7

  

Survival of Certain Covenants

   38

Section 6.8

  

Definition

   38

ARTICLE VII - Financial and Security Arrangements

   38

Section 7.1

  

Service Fee

   38

Section 7.2

  

Payments

   39

Section 7.3

  

Advances

   39

Section 7.4

  

Security Agreement

   39

Section 7.5

  

Adjustment of Fees

   39

Section 7.6

  

Priority of Payments

   39

ARTICLE VIII - Records

   40

Section 8.1

  

Records

   40

ARTICLE IX - Insurance and Indemnification

   41

Section 9.1

  

Insurance to be Maintained by the Group

   41

Section 9.2

  

Insurance to be Maintained by Administrator

   41

Section 9.3

  

Continuing Liability Insurance Coverage

   41

Section 9.4

  

Additional Insureds

   42

Section 9.5

  

Indemnification

   42

ARTICLE X - Term and Termination

   43

Section 10.1

  

Term of Agreement

   43

Section 10.2

  

Extended Term

   43

Section 10.3

  

Termination by the Group

   43

Section 10.4

  

Termination by Administrator

   44

Section 10.5

  

Effective Date of Termination

   45

Section 10.6

  

Purchase of Assets

   46

Section 10.7

  

Terms of Purchase

   47

Section 10.8

  

Exception to Purchase

   48

Section 10.9

  

Effect Upon Termination

   48

ARTICLE XI - Dispute Resolution

   48

Section 11.1

  

Informal Dispute Resolution

   48

Section 11.2

  

Arbitration

   49

Section 11.3

  

Arbitrators

   49

Section 11.4

  

Applicable Rules

   50



--------------------------------------------------------------------------------

ARTICLE XII - General Provisions

   51

Section 12.1

  

Assignment

   51

Section 12.2

  

Amendments

   51

Section 12.3

  

Waiver of Provisions

   51

Section 12.4

  

Additional Documents

   51

Section 12.5

  

Attorneys’ Fees

   52

Section 12.6

  

Contract Modifications for Prospective Legal Events

   52

Section 12.7

  

Parties In Interest; No Third Party Beneficiaries

   52

Section 12.8

  

Entire Agreement

   52

Section 12.9

  

Severability

   52

Section 12.10

  

Governing Law

   52

Section 12.11

  

No Waiver; Remedies Cumulative

   53

Section 12.12

  

Communications

   53

Section 12.13

  

Captions

   53

Section 12.14

  

Gender and Number

   53

Section 12.15

  

Reference to Agreement

   53

Section 12.16

  

Notice

   53

Section 12.17

  

Counterparts

   54

Section 12.18

  

Defined Terms

   54

Section 12.19

  

Parent Obligations

   54



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit


--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

1.1   Allocation of Practice Expenses 3.3(a)   Premises 4.5   List of Names 6.2
  Restrictive Covenant and Other Provisions 7.1   Services Fee 7.4   Security
Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERVICE AGREEMENT

 

This Amended and Restated Service Agreement (this “Agreement”), dated effective
as of January 1, 2004, is entered into by and among Radiologix, Inc., a Delaware
corporation (formerly known as American Physician Partners, Inc.) (“Parent”),
Treasure Coast Imaging Partners, Inc., a Delaware corporation (“Administrator”),
and Radiology Imaging Associates - Basilico, Gallagher & Raffa, M.D., P.A., a
Florida professional association (the “Group”).

 

R E C I T A L S

 

A. The Group, Parent and Administrator entered into that certain Service
Agreement dated as of April 1, 1998, as amended on March 31, 1999 and August 1,
2001, respectively (collectively, the “Original Agreement”). This Agreement
reflects and modification to, and a restatement of, the Original Agreement.

 

B. The Group owns and operates a professional radiology medical practice in
Florida, and provides professional and, in conjunction with Administrator,
technical radiology services to the general public through individual physicians
who are licensed to practice medicine in the State of Florida and who are
employed or otherwise retained by the Group.

 

C. Administrator is in the business of owning certain assets of medical
practices and providing management, administrative, and other non-medical
radiological support services to radiological and radiation oncology medical
practices including, without limitation, furnishing necessary facilities,
equipment, non-physician personnel, supplies and non-physician support staff
services.

 

D. The Group desires to obtain the services of Administrator in performing such
non-medical business functions so as to permit the Group to devote its full
professional time and attention to the rendering of professional and, in
conjunction with Administrator, technical radiology and related services to its
patients.

 

E. The Group and Administrator have determined a fair market value for the
services to be rendered by Administrator, and based on this fair market value,
have developed a procedure for compensation of Administrator, all as more
particularly set forth in this Agreement.

 

F. Administrator is willing to commit significant management and capital
resources to the Group to allow for the Group’s further growth, all as provided
in this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and on the terms and subject to the conditions
herein set forth, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1 Definitions. For the purposes of this Agreement, the following
definitions shall apply:

 

“Acquisition” shall mean the acquisition described in the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Asset Purchase Agreement dated April 1,
1998, by and among Parent and the Group.

 

“Acquisition Consideration” shall mean the Parent Common Stock and other
consideration furnished pursuant to the Acquisition Agreement by Parent in
connection with the Acquisition.

 

“Acquisition Effective Date” shall mean the date the Acquisition is effective
pursuant to the terms of the Acquisition Agreement.

 

“Adjustments” shall mean any adjustments on an accrual basis for uncollectible
accounts receivable or discounts and allowances, including but not limited to,
Medicare and Medicaid disallowances or other third-party contractual allowances,
workers’ compensation, employee/dependent health care benefit programs,
professional courtesies, and other activities to the extent they do not generate
a collectible fee or offset a fee previously recorded.

 

“Administrator” shall have the meaning as set forth in the first paragraph
hereof.

 

“Administrator Account” shall have the meaning set forth in Section 3.2(b)(ii).

 

“Administrator Expenses” shall mean, as determined pursuant to GAAP applied on a
consistent basis, any expenses of Administrator or Parent or any of their
Affiliates not incurred specifically for providing services to the Practice
including, without limitation: (A)any legal, accounting or other professional
expenses incurred by Administrator, Parent or any of their Affiliates including
those in connection with the Acquisition, (B)any expenses pertaining to the
coordination of qualified retirement and benefit plans of the Group, Parent,
Administrator and their Affiliates incurred by Administrator, Parent or any of
their Affiliates in connection with the Acquisition and pertaining to the
transfer of Group’s employees to Administrator or Parent as a result of the
Acquisition; and (C)all taxes of Administrator, Parent or any Affiliate not
incurred for the benefit of Practice including, without limitation, income taxes
of Administrator, Parent or any Affiliate (but specifically excluding any sales
and use taxes related to the Practice which shall be a Practice Expense). It is
the parties’ intent not to include the corporate overhead charges of
Administrator in the definition of Practice Expenses.

 

2



--------------------------------------------------------------------------------

“Affiliate” with respect to any person shall mean a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such person. Neither Administrator nor the Group is
deemed to be an Affiliate of the other.

 

“Allocable Expenses” shall mean those Practice Expenses which are attributable
in part to both Technical Expenses and Professional Expenses, and which shall be
allocated as provided in Exhibit 1.1 attached hereto.

 

“CMS” shall mean The Centers for Medicare and Medicaid Services or any successor
or its predecessor, the Health Care Financing Administration.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Confidential and Proprietary Information” shall have the meaning set forth in
Section 6.1(d).

 

“Deposit Account” shall mean the bank account established for the Group to
deposit any and all payments intended for the payment of global fees,
professional fees and technical fees related to the Practice.

 

“ERISA” shall have the meaning set forth in Section 4.9.

 

“Excluded Practice Expenses” shall mean, as determined pursuant to GAAP applied
on a consistent basis: (i) any salaries, benefits, payroll taxes, or other
distributions made to Group Physician Stockholders, Physician Employees and
Physician Extender Employees; (ii) any federal, state or other income taxes
applicable to the Group; (iii) all professional related expenses of the
physicians, including but not limited to, professional meetings, seminars, dues
and subscriptions (other than such seminars or meetings that Administrator or
Parent requests or requires that any Physician Employees or Physician Extender
Employees attend); (iv) all costs and expenses associated with the performance
of professional services to or for the benefit of the Group by legal,
accounting, investment, financial or other advisors specifically retained by the
Group including, without limitation, all such costs and expenses incurred by the
Group in connection with the Acquisition; and (v) such other professional
expenses incurred by the Practice which are not Practice Expenses or
Administrator Expenses.

 

“Facility Charges” shall have the meaning set forth in Section 3.2(b)(i).

 

“Fair Market Value” shall mean as to any asset, the fair market value of such
asset as mutually determined by an Independent Financial Expert selected by
Administrator and an Independent Financial Expert selected by the Group,
provided further that in the event that the Independent Financial Experts
selected by Administrator and the Group cannot agree on the Fair Market Value
within ninety (90) days prior to the Purchase Closing then the two (2)
Independent Financial Experts shall mutually select a third Independent
Financial Expert to determine the Fair Market Value which determination shall be
binding on the parties hereto. Each such Independent Financial Expert may use
any customary and generally accepted method of determining fair market values,
and shall

 

3



--------------------------------------------------------------------------------

take into account the effect of any liabilities, liens, claims or encumbrances
that may reasonably be expected to have an effect on the Fair Market Value. The
cost of any Independent Financial Experts retained by any person hereunder shall
be paid one-half by Administrator and one-half by the Group.

 

“Full-time Physician Employee” shall mean any Physician Employee who would be
eligible to participate in any qualified employee benefit plan of the Group.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and Securities and Exchange Commission
or their respective successors.

 

“Group Account” shall mean the bank account established by the Group solely for
the benefit of the Group and into which Administrator shall deposit the residual
amounts to which the Group is entitled following the application of the priority
of payments set forth in Section 7.6 below.

 

“Group Physician Stockholders” shall mean those Physician Employees and
Physician Extender Employees who own an interest, directly or indirectly, in the
equity capital of the Group.

 

“IDTF” shall mean an independent diagnostic testing facility as defined by CMS
and the regulations promulgated thereunder.

 

“Independent Financial Expert” shall mean any nationally-recognized accounting
or investment banking firm regularly engaged in the business of evaluating
assets of medical practices and associated businesses which (i) does not (and
whose directors, officers, employees, Affiliates or stockholders do not) have a
material direct or indirect financial interest in Administrator, Parent or any
of their Affiliates or in the Group or any of its Affiliates, (ii) has not been,
and at the time it is called upon to give independent financial advice to the
parties hereto is not (and none of whose directors, officers, employees,
Affiliates or stockholders is) a promoter, director or officer of Administrator,
Parent or any of their Affiliates or of the Group or any of their Affiliates,
and (iii) has not been retained to render advice, service or an opinion to
Administrator, Parent or the Group or any of their Affiliates within the past
five-year period except as an Independent Financial Expert for purposes of this
Agreement. Notwithstanding the preceding, prior retention of any accounting or
investment banking firm by Administrator, Parent or the Group or any of their
Affiliates shall not disqualify such firm from serving as an Independent
Financial Expert pursuant to this Agreement; provided, that (i) such firm was
retained solely to evaluate the fair market value of assets of other medical
practices and (ii) the individuals providing services to Independent Financial
Expert are not the same as those previously rendering services and such firm
establishes appropriate procedures to prevent disclosure of any confidential
information. Any individual performing services on behalf of an Independent
Financial Expert shall have at least five (5) years of experience in evaluating
the fair market value of assets of medical practices and associated businesses.

 

4



--------------------------------------------------------------------------------

“IRS” shall mean the Internal Revenue Service.

 

“Joint Planning Board” shall mean the joint board described in, and established
pursuant to, Section 5.1.

 

“Managed Care Contracts” shall mean all contracts and relationships with Managed
Care Payors.

 

“Managed Care Payors” shall mean all managed care, institutional health care
providers, health maintenance organizations, preferred provider organizations,
Medicare, Medicaid, insurance companies and other similar persons or entities
who contract for the professional medical services or for the provision of
facilities or equipment at the Practice Sites.

 

“Parent” shall have the meaning set forth in the first paragraph hereof.

 

“Parent Common Stock” shall mean the common stock, $.0001 par value per share,
of Parent.

 

“Payment Date” shall have the meaning set forth in Section 7.2.

 

“Personal Property” shall have the meaning set forth in Section 3.3(b).

 

“Physician Employee Employment Agreements” shall mean the employment agreements
entered into between the Group and each Physician Employee.

 

“Physician Employees” shall mean those individuals who are physicians employed
by the Group, or by shareholders, members or partners of the Group, or who are
otherwise under contract or associated with the Group from time to time to
provide professional medical services to patients of the Practice.

 

“Physician Extender Employees” shall mean those individuals who are employed by
or otherwise under contract or associated with the Practice from time to time
such as advanced practice nurses (APNs), physician assistants (PAs), or any
other position that generates a professional charge.

 

“Practice” shall mean all business operations conducted by the Group and shall
include, without limitation, (i) the Technical Operations and (ii) the
Professional Operations.

 

“Practice Expenses” shall mean, as determined pursuant to GAAP applied on a
consistent basis, all operating and non-operating expenses of the Group,
Administrator and/or Parent or their Affiliates (including, without limitation,
Allocable Expenses), on an accrual basis and without markup, incurred in
connection with the management, administration or operation of the Professional
Operations and the Technical Operations. Provided, however, that,
notwithstanding anything contained herein to the contrary, (i) Administrator
Expenses and Excluded Practice Expenses shall not be included in Practice
Expenses, and (ii) only expenses incurred by Administrator and/or Parent with

 

5



--------------------------------------------------------------------------------

respect to the provision of non-medical business services relating to the
operation of the Practice shall be deemed Practice Expenses. It is the intent of
the parties not to include the corporate overhead charges of Administrator in
the definition of Practice Expenses.

 

“Practice Related Liabilities” shall have the meaning set forth in Section
10.6(b).

 

“Practice Site(s)” shall mean any facilities, including satellite locations at
which the Group provides care to patients.

 

“Premises” shall mean the premises provided to the Practice pursuant to Section
3.3(a).

 

“Professional Expenses” shall mean all operating and non-operating Practice
Expenses, determined on an accrual basis and without mark-up, incurred by
Administrator and/or Parent or their Affiliates to the extent incurred in
connection with the Professional Operations including, without limitation: (i)
salaries, benefits and other direct costs of employees of Administrator who
perform services for the Professional Operations; (ii) direct costs of all
employees of Administrator engaged to provide services to improve performance of
the Professional Operations; (iii) leases for assets utilized for the benefit of
the Professional Operations; (iv) personal and property taxes assessed against
Administrator’s assets utilized for the benefit of Professional Operations; (v)
interest on indebtedness assumed by Administrator as a result of the
Acquisition, or incurred by Administrator to finance or refinance such
indebtedness, and/or in connection with making advances and capital available to
the Practice, in each case, for the benefit of the Professional Operations; (vi)
any provider tax assessed against the Professional Operations and any sales and
use tax related to the Professional Operations; (vii) direct expenses of
requisite and obligatory professional licensing and insurance costs related to
the Professional Operations; (viii) any amortization of any intangible asset set
forth on Parent’s, Administrator’s or their applicable Affiliates’ financial
statements (as applicable) used in connection with the Professional Operations;
(ix) any depreciation of assets to the extent used in connection with the
Professional Operations; and (x) other expenses incurred by Administrator in
providing services for the direct benefit of the Professional Operations;
provided, however, that Administrator Expenses, Excluded Practice Expenses and
Technical Expenses shall not be included in Professional Expenses. Subparagraphs
(v), (viii) and (ix) shall not include borrowings or intangible assets incurred
by Parent or Administrator in connection with the Acquisitions.

 

“Professional Operations” shall mean all business and operations conducted by
the Group including, without limitation, the provision of professional medical
services to patients by Physician Employees and Physician Extender Employees at
any Practice Site, but specifically excluding Technical Operations.

 

“Professional Revenues” for any month shall mean all fees and income of the
Practice, calculated on an accrual basis, as determined pursuant to GAAP applied
on a consistent basis, recorded each month (net of Adjustments) by or on behalf
of the Practice, generated by the Professional Operations including, but not
limited to, any fees generated

 

6



--------------------------------------------------------------------------------

by Physician Employees and Physician Extender Employees in their professional
capacity such as medical director fees, consulting fees, and fees for expert
testimony, but excluding any income derived by any such Physician Employee from
any outside medical activity or related source not required to be assigned to
the Group or the Practice as described in Section 6.2 hereof. Global-fee
Practice revenues shall be allocated between Professional Revenues and Technical
Revenues based upon the RVUs. To the extent RVUs or similar measures are no
longer established by CMS, global-fee Practice revenues shall be allocated
between Professional Revenues and Technical Revenues based upon the last
available RVU allocation percentages on a modality-by-modality basis.

 

“Purchase Assets” shall have the meaning set forth in Section 10.6(a).

 

“Purchase Closing” shall have the meaning set forth in Section 10.7.

 

“Purchase Price” shall have the meaning set forth in Section 10.6(c).

 

“Restrictive Covenants” shall have the meaning set forth in Section 6.2.

 

“RGX Group” shall mean Administrator, Parent and their Affiliates and all
professional associations or corporations or other entities to which
Administrator, Parent or their Affiliates provide management services.

 

“RVUs” shall mean the relative value units in effect from time to time as
established by CMS.

 

“Security Agreement” shall have the meaning set forth in Section 7.4.

 

“Stockholder Employment Agreements” shall mean the employment agreements entered
into between the Group and each Group Physician Stockholder.

 

“Tax Returns” shall include all federal, state, local, franchise, property and
other tax returns.

 

“Technical Employees” shall mean those persons who are employed or otherwise
under contract as employees of the Technical Operations from time to time
including, without limitation, technologists who provide services in the
diagnostic or therapeutic areas of the Practice.

 

“Technical Expenses” shall mean all operating and non-operating expenses,
determined on an accrual basis and without mark-up, incurred by Administrator
and/or Parent or their Affiliates to the extent incurred in connection with the
Technical Operations including, without limitation: (i) salaries, benefits and
other direct costs of employees of Administrator who perform services for the
Technical Operations, and all salaries and benefits of Technical Employees; (ii)
direct costs of all employees of Administrator engaged to provide services to
improve performance of the Technical Operations; (iii) leases for assets
utilized for the benefit of the Technical Operations; (iv) personal and property
taxes assessed against Administrator’s assets utilized for the benefit of the
Technical Operations; (v) interest on indebtedness incurred by Administrator in
connection

 

7



--------------------------------------------------------------------------------

with making advances and capital available to the Technical Operations; (vi) any
provider tax assessed against the Technical Operations and any sales and use tax
related to the Technical Operations; (vii) direct expenses of requisite and
obligatory licensing and insurance costs related to the Technical Operations;
(viii) any amortization of any intangible asset set forth on Parent’s,
Administrator’s or their applicable Affiliates’ financial statements (as
applicable) to the extent used in connection with the Technical Operations; (ix)
any depreciation of assets to the extent used in connection with the Technical
Operations; and (x) other expenses incurred by Administrator in providing
services for the direct benefit of the Technical Operations; provided, however,
that Administrator Expenses, Professional Expenses and Excluded Practice
Expenses shall not be included in Technical Expenses.

 

“Technical Operations” shall mean outpatient imaging centers and/or radiation
oncology centers, hospital radiology departments, mobile imaging services or any
other operations utilizing facilities or equipment owned or managed by
Administrator, Parent or any of their Affiliates, or in which Administrator,
Parent or any of their Affiliates hold or own an ownership or equity interest
in, and which generate Technical Revenues.

 

“Technical Revenues” shall mean all fees and income of the Practice, calculated
on an accrual basis, as determined pursuant to GAAP applied on a consistent
basis, that are recorded each month (net of Adjustments) by or on behalf of the
Practice, for the use of Administrator’s facilities and equipment, net of any
Professional Revenues. Global-fee Practice revenues shall be allocated between
Professional Revenues and Technical Revenues based upon RVUs. To the extent RVUs
or similar measures are no longer established by CMS, global-fee Practice
revenues shall be allocated between Professional Revenues and Technical Revenues
based upon the last available RVU allocation percentages on a
modality-by-modality basis.

 

“Termination Date” shall have the meaning set forth in Section 10.5.

 

“Termination Notice” shall have the meaning set forth in Section 10.5(a).

 

ARTICLE II

 

Relationship of the Parties

 

Section 2.1 Independent Contractors. The Group and Administrator intend to act
and perform as independent contractors, and the provisions hereof are not
intended to create any partnership, joint venture, agency or employment
relationship between the parties. Administrator and the Group agree that the
Group shall retain the exclusive authority to direct the medical, professional,
and ethical aspects of its medical practice. Administrator shall neither
exercise control or direction over the medical methods, procedures or decisions
nor interfere with the physician-patient relationships of the Group, which shall
be maintained strictly between the physicians of the Group, Physician Employees
and/or Physician Extender Employees and their patients.

 

Section 2.2 Practice of Medicine. The parties hereto acknowledge that neither
Administrator nor Parent is authorized or qualified to engage in any activity
which may be

 

8



--------------------------------------------------------------------------------

construed or deemed to constitute the practice of medicine and that nothing
herein shall be construed as the practice of medicine by Administrator or
Parent. To the extent any act or service required of Administrator is construed
or deemed to constitute the practice of medicine, Administrator is released from
any obligation to provide, and the Group shall be deemed not to have requested
Administrator to provide, such act or service without otherwise affecting the
other terms of this Agreement.

 

Section 2.3 No Payment or Other Compensation for Referrals. The parties hereby
agree that the benefits to the Group hereunder do not require, are not payment
or compensation in cash or in kind for, and are not in any way contingent upon
the admission, referral or any other arrangement for the provision of any item
or service offered by Administrator or any of its Affiliates to any of the
Group’s patients in any facility controlled, managed or operated by
Administrator.

 

Section 2.4 Group’s Internal Matters. The Group shall be solely responsible for
matters involving its corporate governance, employees and similar internal
matters, including, but not limited to, preparation and contents of such reports
to regulatory authorities governing the Professional Operations that the Group
is required by law to provide, and distribution of salaries and professional fee
income among the Group Physician Stockholders, Physician Employees and Physician
Extender Employees. Administrator shall assist the Group, where necessary and
appropriate, by providing the information and data to be included in such
reports.

 

ARTICLE III

 

Services to be Provided by Administrator

 

Section 3.1 General.

 

(a) Scope of Services Provided. Administrator shall provide or arrange for the
services set forth in this Article III, and the costs, fees, expenses and other
disbursements incurred by Administrator or Parent in connection therewith shall
be included in Practice Expenses, except to the extent such costs, fees or
expenses are expressly included in Excluded Practice Expenses or Administrator
Expenses. Administrator is authorized to perform its services hereunder as is
necessary or appropriate for the efficient operation of the Practice, including,
without limitation, performance of some of the business office functions at
locations other than the Practice. Except to the extent necessary to comply with
applicable laws, regulations or professional ethical standards, the Group will
not act in a manner which would prevent Administrator from performing its duties
hereunder and will provide such information and assistance to Administrator as
is reasonably required by Administrator to perform its services hereunder.
Administrator shall cause its employees, to comply with all applicable federal,
state and local laws, rules and regulations in Administrator’s provision of
services hereunder.

 

(b) Alternative Management Arrangements.

 

(i) If Administrator fails to perform, provide or arrange for the services set
forth in this Article III in a manner reasonably consistent with commercially

 

9



--------------------------------------------------------------------------------

available services offered by third party providers of physician practice
management services of the type and scope offered by Administrator, then the
Group shall provide written notice of such event to Administrator, Parent or
their Affiliates, including reasonable evidence of such commercially available
services. Administrator shall deliver to the Group within thirty (30) days after
receipt by Administrator of such written notice a written plan detailing the
methods and procedures Administrator, Parent or their Affiliates shall utilize
to restore the level of service contemplated by this Agreement. In the event
Administrator fails to restore the level of service contemplated by this
Agreement in accordance with such plan submitted or in any event within ninety
(90) days, the Group shall be entitled to reimbursement by Administrator for the
reasonable costs and expenses of obtaining such service on a temporary basis
until such time Administrator demonstrates its ability to perform such service
at the level contemplated by this Agreement. Nothing contained in this Section
3.1(b)(i) shall be construed to limit the Group’s ability to provide notice of a
Material Administrator Default pursuant to Section 10.3(b) of this Agreement.

 

(ii) If Administrator is unable to perform or is released from performing any
service which is required of Administrator because such service is construed or
deemed to constitute the practice of medicine, Administrator shall deliver to
the Group notice of such an event. The Group shall be entitled to reimbursement
by Administrator for the reasonable costs and expenses of obtaining such
services until such time Administrator is able to perform or provide such
service in accordance with applicable law.

 

Section 3.2 General Administrative Services.

 

(a) Exclusive Management Services; Scope of Services. The Group hereby engages
Administrator to serve as its exclusive manager and administrator of non-medical
business services relating to the operation of the Practice, subject to matters
reserved for the Group or referred to the Joint Planning Board as herein
contemplated, and Administrator shall have all necessary authority and hereby
agrees to perform such services. The Group agrees that the purpose and intent of
this Agreement is to relieve the Group to the maximum extent possible of the
administrative, accounting, purchasing, non-physician personnel and other
non-medical business aspects of the Practice. Administrator agrees that the
Group, Physician Employees and Physician Extender Employees, and only the Group,
Physician Employees and Physician Extender Employees, will perform the
professional medical functions of the Practice. Administrator shall have no
authority, directly or indirectly, to perform, and shall not perform, any
professional medical function. Administrator may, however, advise the Group as
to the relationship between the Group’s performance of professional medical
functions and the overall administrative and business functions of the Practice
to the extent permitted by applicable law.

 

(b) Billing and Collection.

 

(i) To the extent permitted by law and at Administrator’s sole discretion,
Administrator shall directly bill and collect from patients, insurance
companies, Managed Care Payors and other third-party payors for professional
supervision and interpretation fee charges and technical fee charges incurred in
connection with services

 

10



--------------------------------------------------------------------------------

rendered at the Premises (the “Facility Charges”) both prior to and during the
term of this Agreement. Administrator will deposit all collections from Facility
Charges directly into the Administrator Account.

 

(ii) To the extent required by law, if Administrator does not directly bill and
collect Facility Charges pursuant to Section 3.2(b)(i) above, and during any
transition period while Administrator is obtaining IDTF status at a particular
Practice Site, Administrator shall, in the name of and on behalf of the Group,
bill patients, insurance companies, Managed Care Payors, and other third-party
payors and collect all fees for services rendered in connection with the
Practice at the Premises or any Practice Site(s) (including all fees generated
by both the Technical Operations and the Professional Operations), for services
performed outside the Practice for its hospitalized patients, and for all other
professional and Practice services, whether rendered prior to or during the term
of this Agreement, except for the Facility Charges to the extent Administrator
bills and collects such Facility Charges pursuant to Section 3.2(b)(i) above.
Administrator will deposit all collections from this Section 3.2(b)(ii) directly
into the Deposit Account. The Group hereby appoints Administrator for the term
of this Agreement to be its true and lawful attorney-in-fact, for the following
purposes:

 

(A) to bill patients, insurance companies, Managed Care Payors, and other
third-party payors in the Group’s name and on its behalf;

 

(B) to collect accounts receivable resulting from such billing not otherwise
purchased by Administrator (as provided for in Section 3.2(e) hereof) in the
Group’s name and on its behalf;

 

(C) to receive payments on behalf of the Group from insurance companies,
prepayments received from health care plans, Medicare, Medicaid, Managed Care
Payors and all other third-party payors;

 

(D) to ensure the collection and receipt in Administrator’s name and for
Administrator’s account of all accounts receivable of the Practice purchased by
Administrator, and to deposit such collections into the Deposit Account;

 

(E) to take possession of and endorse in the name of the Group and deposit into
the Deposit Account (and/or in the name of an individual physician, such payment
intended for purpose of payment of professional fees related to the Practice)
any notes, checks, money orders, insurance payments and other instruments
received in payment of accounts receivable not otherwise purchased by
Administrator; and

 

(F) upon the prior consent of the Group, which consent shall not be unreasonably
withheld or delayed, to initiate the institution of legal proceedings in the
name of the Group or a Physician Employee to collect any accounts and monies
owed to the Group or the Physician Employee, to enforce the rights of the Group
or the Physician Employee, as the case may be, as creditor under any contract or
in connection with the rendering of any service, and to contest adjustments and
denials by governmental agencies (or their fiscal intermediaries) as third-party
payors.

 

11



--------------------------------------------------------------------------------

(iii) The Group hereby appoints Administrator as its true and lawful
attorney-in-fact to deposit into the Deposit Account all Professional Revenues
and Technical Revenues collected by Administrator as provided for in this
Section 3.2(b). The Group covenants, and shall cause all Physician Employees and
Physician Extender Employees to covenant, to forward any payments received with
respect to any Professional Revenues or Technical Revenues generated for
services provided by the Group or any of its Physician Employees and Physician
Extender Employees to Administrator for deposit. Administrator shall have the
right to withdraw funds from the Deposit Account and all owners of the Deposit
Account shall execute a revocable standing transfer order (the “Transfer Order”)
under which the bank maintaining the Deposit Account shall periodically transfer
the entire balance of the Deposit Account to a separate bank account owned
solely by Administrator (the “Administrator Account”). The Group and
Administrator hereby agree to execute from time to time such documents and
instructions as shall be required by the bank maintaining the Deposit Account
and mutually agreed upon to effectuate the foregoing provisions and to extend or
amend such documents and instructions. Any action by the Group that materially
interferes with the operation of this Section, including but not limited to, any
failure to deposit or to have Administrator deposit any Professional Revenues
and/or Technical Revenues (other than the collections related to the Facility
Charges) into the Deposit Account, any withdrawal of any funds from the Deposit
Account not authorized by the express terms of this Agreement or any other
written agreement executed by each of the parties, or any revocation of or
attempt to revoke the Transfer Order (otherwise than upon expiration or
termination of this Agreement), will constitute a breach of this Agreement and
will entitle Administrator, in addition to any other remedies it may have at law
or in equity, to seek a court ordered assignment of the rights provided to
Administrator pursuant to subparagraph (i) above.

 

(iv) All monies collected pursuant to Section 3.2(b)(ii) shall be accounted for
by Administrator as being distinctly attributable to the Group.

 

(v) The Group may perform the functions or exercise the rights set forth in this
Section 3.2(b) only with the prior written consent of Administrator. The Group
shall execute such documents in form and substance as approved by Administrator
and its legal counsel to permit Administrator to exercise the rights and powers
granted to Administrator pursuant to this Section 3.2(b). The Group shall
cooperate with, and at the request of Administrator shall provide reasonable
assistance to, Administrator with the functions set forth herein. In the
performance of the services described in this Section 3.2(b), Administrator
shall use commercially reasonable efforts to collect the payments billed on
behalf of the Group pursuant to Section 3.2(b)(ii), and shall comply with all
applicable Managed Care Contracts and all applicable laws, rules and
regulations.

 

(c) Accounting. Administrator shall administer and maintain the operation of an
appropriate accounting system with respect to the operation of the Practice, and
Administrator shall perform all bookkeeping and accounting services necessary or
appropriate for the efficient operation of the Practice, including the
maintenance, custody and supervision of business records, ledgers and reports;
the establishment, administration and implementation of accounting procedures,
controls and systems; and implementation and management of computer-based
management information systems. The Group and its

 

12



--------------------------------------------------------------------------------

authorized representatives shall have the right to review all financial books
and records maintained by Administrator relating to the operation of the
Practice and to the cash management transfer and uses contemplated by Section
3.2(d) hereof. Such information shall be provided by Administrator to the Group
in any media reasonably requested upon reimbursement of Administrator’s actual
cost.

 

(d) Cash Management. Administrator shall manage the cash and cash equivalents of
the Group and Administrator shall be entitled (and is hereby authorized) to
transfer such cash to the account of Administrator and to use such cash for
purposes as Administrator deems appropriate, subject to and consistent with the
terms and provisions of this Agreement.

 

(e) Purchase of Accounts Receivable and Right of Offset. Effective each business
day of the month and subject to applicable law, Administrator shall purchase all
accounts receivable of the Group arising during the day or days just ended and
shall make payment to Group therefore or offset, without further notice or
authorization, sums owed Administrator by Group as the parties have agreed
herein. The purchase price shall be an amount equal to the aggregate face amount
of the accounts receivable being sold less contractual adjustments and estimated
allowances for bad debt as determined from time to time based on recent
historical collection experience of one year or less. Administrator shall make
appropriate adjustments for bad debt and contractual allowances following the
close of each fiscal quarter of the Administrator.

 

(f) Obligations of Administrator. Administrator shall supply to the Group all
ordinary, necessary or appropriate services for the efficient operation of the
Practice, including without limitation, clerical, accounting, purchasing,
payroll, legal, bookkeeping and computer services, information management,
preparation of Tax Returns, printing, postage and duplication services and
medical transcribing services; provided, however, that the Group may elect to
prepare its own Tax Returns, in which case, the cost of preparing such Tax
Returns in excess of $2,500 per annum shall be included in Excluded Practice
Expenses. Administrator shall prepare monthly unaudited accrual or cash-basis
(as designated by the Group) financial statements for the Group containing a
balance sheet, income statement and monthly operational reports which detail
payments, charges and accounts receivable statistics, monthly reconciliation
reports on cash management and any other financial reports reasonably requested
by a member of the Joint Planning Board designated by the Group, which shall be
delivered to the Group as soon as practicable, but no later than thirty (30)
days after the end of each calendar month. The Group may elect to have an audit
conducted with respect to such financial statements by an accounting firm
selected by Group in its sole discretion, in which case the cost of such audit
shall be included in Excluded Practice Expenses unless such audit discloses a
material discrepancy, equal to or greater than ten percent (10%) of the residual
amount to which the Group is entitled following application of the priority of
payment set forth in Section 7.6 below in which case the cost shall be an
Administrator Expense.

 

13



--------------------------------------------------------------------------------

(g) Records and Files.

 

(i) Administrator’s Business and Financial Records. At all times during and
after the term of this Agreement, including any extensions or renewals hereof,
all business records, including but not limited to, business agreements, books
of account, personnel records, general administrative records and all
information generated under or contained in the management information system
pertaining to Administrator’s obligations hereunder, and other business
information of Administrator of any kind or nature, except for patient medical
records and the Group’s Records (as defined in subparagraph (ii) below), shall
be and remain the sole property of Administrator; provided that during and after
termination of this Agreement, the Group shall be entitled to reasonable access
to such records and information, including the right to obtain copies thereof in
any media reasonably requested by the Group, for any purpose related to patient
care or the defense of any claim relating to patient care or the business of
Administrator or the Group or to the relationships of the parties hereto, and
the Administrator agrees to safeguard such records in the state of Florida
(unless the Group shall consent to the transfer of such records to another
state, which consent shall not be unreasonably withheld) for such period as may
be required by applicable federal or state law following termination of this
Agreement, but in no event less than six (6) years. Administrator hereby agrees
to preserve the confidentiality of such patient medical records and to use the
information in such records only for the limited purposes necessary to perform
management services and, within the limits of its responsibilities hereunder, to
ensure that provision is made for appropriate care for patients of the Practice.

 

(ii) The Practice’s Business and Financial Records. At all times during and
after the term of this Agreement, the business agreements, financial,
operational, corporate and personnel records and information relating
exclusively to the business and activities of the Group and patient medical
records and charts (hereinafter referred to as the “Group’s Records”) shall be
and remain the sole property of the Group; provided, however, that the patient
medical records and charts located at any Practice Site that has obtained IDTF
status shall be deemed to be the sole property of Administrator and shall be
subject to Section 3.2(g)(i) above.

 

(iii) Access to Records. At all times during and after the term of this
Agreement, each party and its authorized agents shall be entitled, upon request
and with reasonable advance notice, to obtain access (within not more than 30
days following receipt of such notice by the other party or parties) to all
records of the other party directly related to the performance of such party’s
obligations pursuant to this Agreement; provided, however, that such right shall
not allow for access to patient, medical and other records that must be kept
confidential as required by law. Either party, at its expense, shall have the
right to make copies in any media of any records to which it has access pursuant
to this subparagraph (iii).

 

(iv) Compliance with Law. The management of all files and records by
Administrator and the Group shall comply with all applicable federal, state and
local statutes and regulations.

 

14



--------------------------------------------------------------------------------

(h) Collections. Subject to the consent requirement contained in Section
3.2(b)(i)(F), Administrator shall take such action as is reasonably or lawfully
necessary in the name of and on behalf of the Group to collect fees and pay in a
timely manner on behalf of Group all Practice Expenses, except as otherwise
agreed between Administrator and the Group.

 

Section 3.3 Facilities.

 

(a) Premises. Administrator shall make available to the Group the Premises that
are described in Exhibit 3.3(a) attached hereto and such other improvements made
by Administrator or Parent for the use of the Group hereunder. The Premises
shall be subject to such expansion or reduction as reviewed and approved by the
Joint Planning Board. Administrator shall obtain for the Group all utilities
reasonably required in connection with the use of the Premises and shall provide
for the proper cleanliness of the Premises, including normal janitorial and
maintenance services and refuse disposal, including medical waste. Administrator
shall maintain the Premises in good condition and make or cause to be made all
necessary repairs thereto.

 

(b) Personal Property. Administrator shall provide the Group with the use of the
equipment, furniture, fixtures, furnishings and other personal property acquired
in the Acquisition or any replacements thereto, together with such other
equipment, furniture, fixtures, furnishings and other personal property
necessary or appropriate for the efficient operation of the Practice acquired by
Administrator or Parent (subject to review and approval of the Joint Planning
Board) for the use of the Group pursuant to the terms hereof (collectively, the
“Personal Property”). Administrator shall maintain the Personal Property in good
condition and make or cause to be made all necessary repairs thereto.

 

(c) Expenses. All costs, fees, expenses and other disbursements incurred by
Administrator, Parent or their Affiliates in connection with the Premises and
the Personal Property, including, without limitation, all reasonably necessary
costs of repairs, maintenance and improvements, utility expenses (i.e.,
telephone, electric, gas and water), janitorial services, refuse disposal, real
or personal property lease cost payments and expenses, interest, refinancing
expenses, depreciation, loss on disposition of assets, taxes and casualty,
liability and other insurance, shall be included in Practice Expenses. To the
extent the Premises or Personal Property are used in connection with the
Professional Operations, the costs and expenses associated with such usage shall
be allocated between Professional Expenses and Technical Expenses as approved by
the Joint Planning Board.

 

(d) Disposition. Subject to provisions contained in existing agreements to which
Administrator or Parent is or becomes a party and, where necessary and
appropriate for the efficient operation of the Practice, nothing herein shall be
construed as precluding Administrator or Parent from selling, leasing or
otherwise disposing of all or any part of the Premises, Personal Property, real
property, improvements, trade names, trademarks and other intangible property;
provided, however, any such sale, lease or disposition shall be subject to the
prior review and approval of the Joint Planning Board and shall not eliminate or
diminish Administrator’s obligations hereunder.

 

15



--------------------------------------------------------------------------------

(e) No Warranties or Representations. The Group acknowledges that Administrator
makes no warranties or representations, express or implied, as to the fitness,
suitability or adequacy of the Premises or the Personal Property, or any other
property furnished under this Agreement, for the conduct of a medical practice
or for any other particular purpose.

 

Section 3.4 Acquisition and Assistance.

 

(a) Employment of Physicians. Subject to consultation with the Joint Planning
Board, in the event a decision is made by the Group to employ additional
physicians, if requested by the Group, Administrator will assist the Group in
the identification and selection of physicians or physician groups or practices
that may be beneficial in the operation of the Practice. Subject to consultation
with the Joint Planning Board, in the event that a decision is made by the Group
to pursue the employment of selected physicians, if requested by the Group,
Administrator will provide recruiting, consulting, negotiating and other
advisory services in connection with such transaction. Notwithstanding the
preceding, as set forth in and subject to the provisions of Section 4.1 hereof,
the Group shall have complete control of and responsibility for the hiring of
all Physician Employees and Physician Extender Employees.

 

(b) Acquisitions. In the event that the Group contemplates acquiring or
affiliating with a physician group, practice or other entity, and such
acquisition or affiliation involves the use or expenditure of Administrator’s
and/or Parent’s cash or other resources including the assumption of any Practice
Expenses or liabilities incurred or reasonably expected to be incurred as a
result of such an acquisition or affiliation including, without limitation,
capital and personnel (collectively, the “Resources”), then the Group shall
first consult with the Joint Planning Board and Administrator, and any decision
to make such affiliation or acquisition shall be subject to prior approval of
Administrator, which decision of the Administrator shall be provided to the
Group in a reasonable and timely manner following satisfactory review of the
physician group, practice or other entity to be acquired or affiliated with and
the terms and provisions of the proposed affiliation or acquisition and in any
event within 30 days following notification of the proposed transaction and
receipt of all necessary information related thereto. If such contemplated
acquisition or affiliation does not involve the use or expenditure of any of
Administrator’s and/or Parent’s Resources, then such decision shall be in the
sole discretion of the Group. Notwithstanding any provision contained herein to
the contrary, any person or entity with which the Group affiliates or acquires
shall be subject to the terms and conditions of this Agreement. If a decision is
made to proceed with any affiliation or acquisition of a physician group or
practice, the Group may seek from Administrator, and Administrator shall provide
the Group with, consulting, negotiation and other services including without
limitation, legal, accounting and other professional advisory services in
connection with such affiliation or acquisition which cost shall constitute an
Administrator Expense; provided, however, that if the Group does not utilize the
Resources, the transaction costs including legal, accounting or other advisory
services of such affiliation or acquisition shall be the sole responsibility of
the Group. In addition, the principal and interest on any indebtedness incurred
by Administrator, Parent or any Affiliate to finance any acquisition hereunder
shall not be charged to the Group.

 

16



--------------------------------------------------------------------------------

Section 3.5 Financial Planning and Budgeting.

 

(a) Budgeting. Administrator shall collaborate with the Group and the Joint
Planning Board in the preparation of all annual capital and operating budgets.
These annual budgets shall be subject to the review, amendment and approval or
disapproval of the Board of Directors of Parent or a committee designated by
such Board of Directors. For purposes of developing the initial annual operating
budget, the Joint Planning Board shall take into account the categories of
expenses determined by Administrator and Joint Planning Board. The projected
annual operating budget for each subsequent year shall be subject to the
approval of the Joint Planning Board and shall reflect the Group’s anticipated
staffing requirements for the next fiscal year, as well as other anticipated
expenses of the Practice. For purposes of developing the annual capital budget,
the Joint Planning Board will include budgeted amounts for any anticipated
expansion of existing facilities, acquisition of new facilities, acquisition or
upgrades of equipment, any practice asset acquisitions, and any other
anticipated capital expenses of the Practice.

 

(b) Capital Expenditures. Subject to the terms contained herein, Administrator
will make funds available for capital expenditures and improvements by
Administrator on behalf of the Practice as follows:

 

(i) Budgeted Expenditures. All budgeted capital expenditures and improvement
projects shall be subject to final review and approval by the Joint Planning
Board prior to the making of any actual expenditure. Such review and approval
shall be based on confirming that the assumption, facts and circumstances on
which the decision to budget for such expenditure was based still support and
justify the actual expenditures.

 

(ii) Non-Budgeted Expenditures. Requests for non-budgeted capital expenditures
and improvement projects shall be evaluated and prepared by the Joint Planning
Board in consultation with the Group and Administrator. All requests for
non-budgeted capital expenditures and improvements at or for the benefit of the
Practice in excess of either $50,000 individually or an aggregate amount
equivalent to $2,500 multiplied by the number of Full-time Physician Employees
employed at the time the capital budget for such Group for the applicable year
is determined (provided, however, that such aggregate amount shall not exceed
$100,000 for any calendar year) must be approved by the Board of Directors of
Parent or by any committee specifically designated by the Board of Directors of
Parent for such purposes.

 

(c) Capital Improvements and Expansion. Subject to Section 3.5(b), any site or
Premises renovation, expansion or reduction plans and/or capital equipment
expenditures with respect to the Practice shall be reviewed and approved by the
Joint Planning Board and shall be based upon economic feasibility, productivity
and then current market conditions in light of both the particular project and
the Group as a whole.

 

Section 3.6 Personnel. Administrator shall provide non-physician professional
support (other than Physician Extender Employees) including, without limitation,
nurses, technologists, physicists and administrative, clerical, secretarial,
bookkeeping and

 

17



--------------------------------------------------------------------------------

collection personnel as is reasonably necessary for the efficient conduct of the
Practice’s operations. All such personnel shall be duly qualified by education
or experience for their respective positions and shall possess all licenses
which may be required by law. Such personnel shall be employees of
Administrator, and Administrator shall determine and cause to be paid the
salaries and benefits of all such personnel. Such personnel shall be supervised
by and comply with the directions and orders of Administrator, except as
otherwise required by applicable law. If the Group is dissatisfied with the
services of any such personnel who provide services primarily for the Practice
at the Premises, the Group shall consult with Administrator, and Administrator
shall in good faith determine whether the performance of that employee could be
brought to acceptable levels through counsel and assistance, or whether such
employee should be considered for termination. If Administrator determines to
retain such employee and the Group is still dissatisfied with the services
provided by such employee after a reasonable period of time, Administrator shall
either relocate such employee or otherwise cease to utilize such employee in
providing services to the Practice hereunder. Administrator shall maintain
established working relationships wherever possible and Administrator shall make
every effort consistent with sound business practices to honor the specific
requests of the Group with regard to the assignment of Administrator’s
employees.

 

Section 3.7 Inventory and Supplies. Administrator shall order, purchase and
provide to the Group on a timely basis inventory and supplies, and such other
ordinary, necessary or appropriate materials which are requested by the Group
and which the Group shall reasonably determine to be necessary in the operation
of the Practice on the same terms commercially available to Administrator. Such
inventory, supplies and other materials shall be included in Practice Expenses
at their cost to Parent or Administrator, as the case may be.

 

Section 3.8 IDTF and Provider and Payor Relationships. Administrator shall have
the sole right and authority to submit an application to obtain IDTF status from
Medicare for any or all of the Premises, and the Group shall assist and
cooperate with Administrator any such applications as may be requested by
Administrator from time to time. The Administrator shall provide notice to the
Group of the intent to submit an application to obtain IDTF status from Medicare
for any or all of the Premises in the manner proscribed in Section 12.16. The
Group shall have the right of first refusal to serve as the medical director at
any Practice Site location where Administrator submits an application for and
obtains IDTF status from Medicare, so long as this Agreement is in full force
and effect and has not been terminated. Administrator shall be responsible,
subject to appropriate consultations with Group from time to time, for
negotiating, establishing and supervising all contracts and relationships
(collectively, any national “Managed Care Contract”) with all managed care,
institutional health care provider organizations, health maintenance
organizations, preferred provider organizations, exclusive provider
organizations, Medicare, Medicaid, insurance companies and other similar persons
or entities (collectively, “Managed Care Payor”) related to the Professional
Operations and the Technical Operations. If Administrator (or Parent) enters
into any national Managed Care Contract with a Managed Care Payor covering all
or a substantial portion of Administrator’s and Parent’s IDTF locations
throughout the United States, then such national Managed Care Contract shall not
include reimbursement rates for those Practice

 

18



--------------------------------------------------------------------------------

Site locations where IDTF status is obtained in Florida that are less, in the
aggregate, than the reimbursement rates paid to such Practice Site locations
from such Managed Care Payor prior to the execution of the national Managed Care
Contract. If a contract or relationship between any Managed Care Payor and the
Group involves or affects a contract or relationship with any other physician
group or practice serviced or managed by the Administrator, Parent or any of
their Affiliates (the “Other Practices”) and a consensus among the Group and the
Other practices can not be reached regarding a contract or relationship, then
the ultimate decision as to the approval, disapproval, termination or amendment
of such contract or relationship involving the Group, the Other Practices and
such Managed Care Payor shall be determined by the affirmative vote of the
Physician Board members (as defined below) who hold a majority of the Group
Voting Power (as defined below). For the purposes of this Section 3.8, (i) the
term “Physician Board Members” shall mean (a) those members appointed by the
Group who serve on the Joint Planning Board and (b) those persons appointed by
the Other Practices who serve on Other Practices’ joint boards (in a similar
capacity to the Joint Planning Board) as part of their contractual relationship
with Parent, Administrator or any of their Affiliates, and (ii) the term “Group
Voting Power” shall mean the total voting percentage of votes able to be cast by
any Group or Other Practice, as applicable, shall be equal to the quotient
determined by dividing (x) the total estimated annual professional revenues to
be generated by the Group from such Managed Care Contract as the total estimated
annual professional revenues to be generated by the Group and all Other
Practices from such Managed Care Contract as determined by the Administrator,
Parent or their Affiliates, as appropriate, in its sole discretion.

 

Section 3.9 Quality Assurance. Subject to Article II, Administrator shall assist
the Group in fulfilling its obligations to its patients to maintain a high
quality of medical and professional services. Any expenses that are related to
the overall maintenance of Administrator’s quality assurance program shall be
included in Administrator Expenses; provided, however, that any expenses related
to such program that are incurred for services provided solely for the direct
benefit of the Practice shall be included in Practice Expenses.

 

Section 3.10 Other Consulting and Advisory Services. Administrator will provide
such consulting and other advisory services as reasonably requested by the Group
in all areas of the Group’s business functions, including, without limitation,
financial planning, acquisition and expansion strategies, development of
long-term business objectives and other related matters.

 

Section 3.11 Events Excusing Performance. In the event of strikes, lock-outs,
calamities, acts of God, unavailability of supplies or other events over which
Administrator has no control, Administrator shall not be liable to the Group for
failure to perform any of the services required hereunder and the Group shall
not have the right to terminate this Agreement pursuant to Section 10.3(b), for
so long as such events continue and for a reasonable period of time thereafter;
provided however that if such events continue and Administrator is not able to
perform any material portion of the services required hereunder for a period of
120 consecutive days or more, either Administrator or Group may terminate this
Agreement by written notice to the other.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

 

Obligations of the Group

 

Section 4.1 Employment of Physician Employees and Physician Extender Employees.
Except as set forth in Article V, the Group shall have complete control of and
responsibility for the hiring, compensation, supervision, training, evaluation
and termination of its Physician Employees and Physician Extender Employees.
Upon the reasonable prior written request of Administrator, the Group shall
deliver to Administrator copies of all executed employment agreements with its
Physician Employees and Physician Extender Employees or subcontractor agreements
covering other physicians, as well as provide to Administrator copies of all
renewals, extensions, modifications and replacements to such employment
agreements. The Group shall ensure that no Physician Employee or Physician
Extender Employee shall render any professional supervision or interpretation
services for or on behalf of the Group at any Practice Site unless and until
such Physician Employee or such Physician Extender Employee has executed a
written employment agreement with the Group that contains a covenant not to
compete, consistent with this Agreement, and which names Administrator as an
intended third party beneficiary. The Group hereby acknowledges and agrees that
each such employment agreement shall at all times be in compliance with all
applicable terms and conditions contained in this Agreement. The Group shall
conduct an appropriate and reasonable due diligence review in connection with
the hiring of any physician or the acquisition of any physician group or
practice. Although Administrator may provide payroll and other related services
to the Group, the Group shall be solely responsible for the payment of such
Physician Employees’ and Physician Extender Employees’ salaries and wages,
payroll taxes and all other taxes now or hereafter applicable to their
employment. The Group and its Physician Employees and Physician Extender
Employees shall not have any claim under this Agreement or otherwise against
Administrator or Parent for workers’ compensation, unemployment compensation or
Social Security benefits, all of which shall be the sole responsibility of the
Group. The Group shall only employ or contract with licensed physicians or other
persons meeting applicable credentialing guidelines established by the Group
after consultation with the Joint Planning Board. The Group shall cooperate in
the obtaining and retaining of professional liability insurance by ensuring that
its Physician Employees and Physician Extender Employees, and other employees
who may have malpractice exposure or liability, are insurable and by
participating in an ongoing risk management program.

 

Section 4.2 Professional Supervision and Interpretation Services. The Group
shall provide professional supervision and interpretation services to its
patients in compliance at all times with ethical standards, laws, rules and
regulations applicable to the operations of the Practice, the Physician
Employees and Physician Extender Employees. The Group shall ensure that each
Physician Employee and each Physician Extender Employee has all required
licenses, credentials, approvals or other certifications to perform his or her
duties and services for the Practice and, in the event that the Group becomes
aware of any disciplinary actions or medical malpractice actions initiated
against any Physician Employee or Physician Extender Employee, the Group shall
promptly inform Administrator of such action and the underlying facts and
circumstances. If required by

 

20



--------------------------------------------------------------------------------

applicable law, any state or federal regulatory agency or any contractual
obligations, the Group shall carry out a program to monitor the quality of
medical care practiced at the Practice; provided, however, that the preceding
language shall not limit the Group’s obligation to participate in or comply with
any programs established by Administrator or Parent for purposes of ensuring
that the Group complies with applicable law. The Group shall be responsible and
obligated to employ and to provide at the Premises, a sufficient number of
Physician Employees and Physician Extender Employees to render all professional
supervision and interpretation services required at and on behalf of the
Premises in accordance with customary medical standards and all applicable laws,
including all laws relating to the billing and collection of such professional
supervision and interpretation services.

 

Section 4.3 Medical Practice. The Group shall use and occupy the Premises
exclusively for the practice of medicine and for providing other related
services and products. Unless otherwise approved in writing in advance by
Administrator, which approval shall not be unreasonably withheld or delayed, it
is expressly acknowledged by the parties hereto that the professional medical
practice or practices conducted at the Premises shall be conducted solely by
Physician Employees, and, no other physician or medical practitioner shall be
permitted to use or occupy the Premises; provided, however, if any test or
procedure is required to be performed jointly with another physician who is not
a Physician Employee or Physician Extender Employee, then such physician may use
and occupy the Premises for purposes of performing such procedure or test so
long as the Group receives usual and customary fees in connection with such
procedure or test. The Group shall be solely and exclusively in control of all
aspects of the practice of medicine and the delivery of medical services at the
Group’s facilities and at such outpatient surgery centers, acute care hospitals
and other facilities as the Group may deem appropriate from time to time. The
rendition of all professional medical services, including, but not limited to,
diagnosis, treatment, therapy, the prescription of medicine and drugs, and the
supervision and preparation of medical reports shall be the sole responsibility
of the Group. From time to time the Group, after consultation with the Joint
Planning Board, will adopt and implement fee schedules for (i) non-prepaid
patients which shall be reasonable in relation to fees generally being charged
in the same or similar market areas and (ii) for all rebillings and recovery
items on prepaid Managed Care Contracts which are authorized and permitted by
such contracts. A copy of such agreements and any amendment thereto shall be
provided to Administrator for review no later than thirty (30) days prior to the
proposed effective date thereof. Notwithstanding anything in this Section 4.3 or
this Agreement to the contrary, if Administrator reasonably determines that the
professional interpretation and supervision services coverage by the Group
through the Physician Employees and the Physician Extender Employees is
inadequate, or if the Group fails to enforce, to the maximum extent permitted by
Florida law, the restrictive covenants described in Section 6.2 below against
any Physician Employee or Physician Extender Employee, Administrator shall have
the right to submit a request to the Joint Planning Board to authorize
additional professional supervision and interpretation services coverage for the
Premises from the Group. Administrator’s request shall be made an agenda item
and discussed at the following meeting of the Joint Planning Board, including a
detailed discussion of why the professional interpretation and supervision
services are inadequate. The Joint Planning Board, based upon the information
available, shall make a

 

21



--------------------------------------------------------------------------------

determination of what constitutes adequate coverage at the Premises based upon
such information and, the Group shall provide such the professional
interpretation and supervision service coverage within thirty (30) days
following the date the Joint Planning Board makes its determination. If the
Group fails to do so, Administrator shall have the right to obtain additional or
substitute professional interpretation and supervision services coverage for the
Premises from any physician or other provider.

 

Section 4.4 Group’s Internal Matters. The Group shall be responsible for matters
involving its corporate governance, employees and similar internal matters,
including, but not limited to, preparation and contents of such reports to
regulatory authorities governing the Group that the Group is required by law to
provide, distribution of professional fee income among the Group Physician
Stockholders, disposition of the Group’s property and stock (subject to any
restrictions contained herein), hiring and firing of its employees, licensing
and implementing all compliance plans and procedures as described in Section
4.6. Except for the expenses attributable to the distribution of professional
fee income among the Group Physician Stockholders, which will be included in
Excluded Practice Expenses, the costs incurred in connection with the foregoing
matters shall be Practice Expenses.

 

Section 4.5 Name. Administrator agrees that the Group shall be entitled to use
on a non-exclusive and non-transferable basis for the term of this Agreement the
names set forth on Exhibit 4.5 as may be necessary or appropriate in the
performance of the Group’s services and obligations hereunder.

 

Section 4.6 Compliance with Laws. The Group shall, and shall use its reasonable
efforts to cause the Physician Employees, Physician Extender Employees and other
employees of the Group to, comply with all applicable federal, state and local
laws, rules, regulations and restrictions in the conduct of the Practice’s
business. Without limiting the generality of the foregoing, the Group shall
comply and shall cause each Physician Employee, Physician Extender Employee and
other employee of the Group to comply, with all laws applicable to the operation
of the Practice in the generation, transportation, treatment, storage, disposal
or other handling of radioactive, medical, biological or hazardous materials or
waste, and the Group shall not, and shall use its reasonable efforts to prohibit
any Physician Employee, Physician Extender Employee and any employee of the
Group from:

 

(a) entering into any contract, lease, agreement or arrangement, including, but
not limited to, any joint venture or consulting agreement, to provide services,
lease space, lease equipment or engage in any other venture or activity with any
physician, hospital, pharmacy, home health agency or other person or entity
which is in a position to make or influence referrals to, or otherwise generate
business for, the Practice, if such transaction is in violation of any
applicable law, rule or regulation;

 

(b) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment
from a Managed Care Payor or any other Payor;

 

22



--------------------------------------------------------------------------------

(c) knowingly and willfully making or causing to be made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment from a Managed Care Payor or any other Payor;

 

(d) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to fraudulently secure such benefit
or payment;

 

(e) knowingly and willfully paying, soliciting or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay or receive such remuneration (i)
in return for referring an individual to a person for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare or Medicaid, or (ii) in return for
purchasing, leasing, or ordering, or arranging for or recommending purchasing,
leasing, or ordering any good, facility, service, or item for which payment may
be made in whole or in part by Medicare or Medicaid; and

 

(f) referring a patient for health services or products to or providing health
services to a patient upon a referral from an entity or person with which the
physician or an immediate family member has a financial relationship, other than
as permitted by exceptions set forth in federal or state anti-referral laws or
regulations; and

 

(g) undertaking any action that is not in accord with the regulatory compliance
plans, policies and manuals developed by or in conjunction with Administrator.

 

Section 4.7 Ancillary Services. Except as set forth in Section 3.4(b), the Group
shall not acquire, establish or commence the operation of any satellite
location, medical office, imaging center, health maintenance organization,
preferred provider organization, exclusive provider organization or similar
entity or organization established or operated by the Group after the effective
date of the Original Agreement without the prior written consent of
Administrator.

 

Section 4.8 Premises and Personal Property. The Group shall use its best efforts
to prevent damage, excessive wear and tear, and malfunction or other breakdown
of the Premises and Personal Property or any part thereof by the Physician
Employees and Physician Extender Employees or other employees of the Group. The
Group shall promptly inform Administrator both orally and in writing of any and
all necessary replacements, repairs or maintenance to any of the Premises or
Personal Property and any failures of equipment of which it becomes aware. The
Group shall comply with all covenants and provisions set forth in any leases or
subleases for the Premises entered into or assumed by Administrator and
Administrator agrees to make available to the Group copies of all such leases to
the Group.

 

Section 4.9 Practice Employee Benefit Plans. The Group shall not enter into or
offer to any Physician Employee or other employee of the Group or Administrator
any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) without the
express written consent of Administrator, which consent shall not be
unreasonably withheld.

 

23



--------------------------------------------------------------------------------

Section 4.10 Events Excusing Performance. In the event of strikes, lock-outs,
calamities, acts of God, unavailability of supplies or other events over which
the Group has no control, the Group shall not be liable to Administrator, Parent
or their Affiliates for failure to perform any of its obligations required
hereunder as may be materially restricted by any such event and Administrator
shall not have the right to terminate this Agreement pursuant to Section
10.4(a), for so long as such events continue and for a reasonable period of time
thereafter; provided however that if such events continue and the Group is not
able to perform any material portion of its obligations required hereunder for a
period of 120 consecutive days or more, either the Group or Administrator may
terminate this Agreement by written notice to the other.

 

ARTICLE V

 

Joint Planning Board

 

Section 5.1 Formation and Operation of the Joint Planning Board.

 

(a) The parties hereto shall establish the Joint Planning Board which shall be
responsible for developing long-term strategic planning objectives and
management policies for the overall operation of the Practice and shall
facilitate communication and interaction between Administrator and the Practice.
The Joint Planning Board shall consist of no less than three (3) or more than
six (6) members. Administrator shall designate, in its sole discretion, two (2)
members of the Joint Planning Board, who shall serve at the pleasure of
Administrator and who may be removed or replaced by Administrator at any time.
The Group shall designate, in its sole discretion, no less than one (1) or more
than four (4) members of the Joint Planning Board, who shall serve at the
pleasure of the Group and who may be removed and replaced by the Group at any
time. Each member appointed by Administrator shall be entitled to one (1) vote
per member, and each member appointed by the Group shall be entitled to that
number of votes equal to the quotient determined by dividing (x) two (2) votes
by (y) the number of members designated by the Group to the Joint Planning
Board. The act of the members holding a majority of the voting power of the
Joint Planning Board shall be the act of the Joint Planning Board.

 

(b) Each member of the Joint Planning Board shall have the right to vote on
every matter either in person, by telephone, by written consent or by one or
more agents, who are also members of the Joint Planning Board, authorized by a
written proxy signed by the member and filed with the Joint Planning Board. A
proxy shall state that it either shall be voted for or against a specific matter
or matters identified in the proxy or shall be voted identically to the vote of
the agent specified in the proxy on any and all matters that may come before and
be voted on by the Joint Planning Board. A validly executed proxy which does not
state that it is irrevocable shall continue in full force and effect unless (i)
revoked by the member executing it, before the vote pursuant to that proxy, by a
writing delivered to the Joint Planning Board stating that the proxy is revoked,
or by a subsequent proxy executed by, or attendance at the meeting and voting in
person

 

24



--------------------------------------------------------------------------------

by, the member executing the proxy; or (ii) written notice of the death or
incapacity of the maker of that proxy is received by the Joint Planning Board
before the vote pursuant to that proxy is counted; provided, however, that no
proxy shall be valid after the expiration of eleven (11) months from the date of
the proxy, unless otherwise provided in the proxy.

 

Section 5.2 Duties and Responsibilities of the Joint Planning Board. The Joint
Planning Board shall advise the Group on the following matters:

 

(a) Capital Improvements and Expansion. Subject to Section 3.5(b), any site or
Premises renovation, expansion or reduction plans and/or capital equipment
expenditures with respect to the Practice shall be reviewed and approved by the
Joint Planning Board and shall be based upon economic feasibility, productivity
and then current market conditions in light of both the particular project and
the Group as a whole.

 

(b) Annual Budgets. The Joint Planning Board shall collaborate with
Administrator on all annual capital and operating budgets prepared by
Administrator, as set forth in Section 3.5(b) and after the annual capital and
operating budgets have been approved as provided in Section 3.5(b), no
substantial changes may be made in such budgets without the approval of the
Joint Planning Board. For purposes of this Section 5.2, substantial means any
change individually or in the aggregate which would result in a change in excess
of five percent (5%) to the annual capital or operating budgets.

 

(c) Advertising. The Joint Planning Board shall consult with Administrator on
all local advertising and other marketing of the services performed by or for
the Group.

 

(d) Patient Fees. As a part of the annual operating budget, in consultation with
and upon recommendation of the Joint Planning Board, the Group shall review and
adopt the fee schedule for all professional services rendered by the Practice.

 

(e) Ancillary Services and Fees. The Joint Planning Board shall approve
Practice-provided non-medical ancillary services (including, without limitation,
fees for technical services which do not generate Professional Revenues) based
upon the pricing, access to, and quality of such services and shall review and
adopt the fee schedule for all ancillary services.

 

(f) Provider and Payor Relationships. Decisions regarding the establishment or
maintenance of relationships with institutional health care providers and payors
shall be approved by the Group after consultation with the Joint Planning Board.

 

(g) Strategic Planning. The Joint Planning Board shall develop a plan which
depicts the strategic direction of the Practice, as updated from time to time.
Such plan will, among other things, identify opportunities, objectives, and the
resources required to effect such plan.

 

(h) Capital Expenditures. The Joint Planning Board shall determine the priority
of capital expenditures in accordance with Section 3.5(b) hereof.

 

25



--------------------------------------------------------------------------------

(i) Provider Hiring. The Joint Planning Board shall consult with the Group to
recommend the number and type of Physician Employees and Physician Extender
Employees required for the efficient operation of the Practice.

 

(j) Non-Physician Personnel. The Joint Planning Board shall consult with
Administrator to recommend the number and type of non-physician employees
required for the efficient operation of the Practice.

 

Section 5.3 Acts of the Joint Planning Board. Except as otherwise specifically
provided herein, the act of the members holding a majority of the voting power
of the Joint Planning Board shall be the act of the Joint Planning Board. The
Group agrees that, unless the following are approved in advance by the Joint
Planning Board and such act of the Joint Planning Board includes the approval by
both of the members designated by Administrator, it shall take no action or
implement any decision that would (i) require Administrator to expend funds or
incur obligations beyond those set forth under Section s 3.5 or 5.2 of this
Agreement; (ii) have a material adverse effect on the amount of Administrator’s
management fee under Article VII; or (iii) otherwise have a material adverse
effect on Administrator’s financial interests under this Agreement. Except as
provided in the prior sentence, the Group and Administrator hereby agree to be
bound by the act of the Joint Planning Board if such act was approved by the
members holding at least a majority of the voting power of the Joint Planning
Board. No action of the Joint Planning Board shall be effective unless
authorized by the members holding a majority of the voting power of the Joint
Planning Board present or represented by proxy at the applicable meeting. In the
event that a matter cannot be resolved by the Joint Planning Board due to a tie
vote, and no compromise can be reached, then either (x)the Board of Directors of
Parent or (y)a committee designated by the Board of Directors of Parent
containing at least one (1) physician member will make a final determination on
the matter in dispute provided that both the Group and Administrator shall have
had an opportunity to make a presentation to the Board of Directors of Parent or
a committee thereof, as applicable. A quorum of the Joint Planning Board shall
consist of the members holding a majority of the voting power of the Joint
Planning Board, present in person, by telephone, or by proxy and the quorum must
remain for the duration of the meeting.

 

Section 5.4 Joint Planning Board Meetings. Meetings of the Joint Planning Board
may be held by telephone or similar communication equipment so long as all
members participating in a meeting can hear and speak to each other. The Joint
Planning Board shall prepare and maintain written minutes of all meetings and
shall provide a copy of the minutes to the members within fifteen (15) business
days following each meeting.

 

(a) Regular Meetings. The Joint Planning Board shall hold not less than four (4)
regular meetings each year, at such specific times and places as the members may
determine.

 

(b) Special Meetings. A special meeting of the Joint Planning Board may be
called by fifty percent (50%) of the voting power of the Joint Planning Board.

 

26



--------------------------------------------------------------------------------

(c) Notice Requirement. A member calling a special meeting must provide all
other members with ten (10) days’ advance written or telephonic notice. Notice
must be given or sent to the member’s address or telephone number as shown on
the records of the Joint Planning Board. Notice may be delivered directly to
each member or to a person at the member’s principal place of business who would
reasonably be expected to communicate that notice promptly to the member.

 

(d) Waiver of Notice Requirement.

 

(i) Written Waiver, Consent or Approval. Notice of a special meeting need not be
given to any member who, either before or after the meeting, signs a waiver of
notice or a written consent to the holding of the special meeting, or an
approval of the minutes of the special meeting. Such waiver, consent or approval
need not specify the purpose of the special meeting. All such waivers, consents,
and approvals shall be filed with the Joint Planning Board records or made a
part of the minutes of the special meetings.

 

(ii) Failure to Object. Notice of special meeting need not be given to any
member who attends the special meeting and does not protest before or at the
commencement of the special meeting such lack of notice.

 

(iii) Quorum. The smallest number of members that hold votes that exceed fifty
percent (50%) of all voting power shall constitute a quorum of the Joint
Planning Board; provided, however, that if two (2) consecutive special meetings
are called and a quorum is not present at either special meeting, the quorum
requirements for the third special meeting shall be limited to those members who
attend such third special meeting, and any action (subject to the economic
limitations set forth in Section 5.3 above) may be transacted at such meeting
upon the approval of a majority of the voting power of the Joint Planning Board
present and voting at such meeting; provided, further, that the parties shall
act in good faith in attempting to schedule all such meetings, including,
without limitation, compliance with the notice requirements set forth in Section
5.4(c).

 

(iv) Proxies. The Joint Planning Board shall provide for the use of proxies,
telephonic conference calls, written consents or other appropriate methods by
which the full participation of the Group members and Administrator members can
be assured.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

 

Restrictive Covenants

 

The parties recognize that the services to be provided by Administrator
hereunder shall be feasible only if the Group operates active Professional
Operations and, in conjunction with Administrator, Technical Operations to which
the physicians associated with the Practice devote their full medical time and
attention. Accordingly, the parties hereto agree as follows:

 

Section 6.1 Restrictive Covenants of the Group.

 

(a) Noncompetition. During the term of this Agreement, the Group shall not,
without the prior written consent of Administrator, (i) establish, operate or
provide professional radiology, radiation oncology or diagnostic services at any
medical office, practice or other health care facility (other than a Practice
Site) providing services similar to those provided by the Practice or enter into
an agreement with any third party payor to provide such services, (ii) enter
into any other management or administrative services agreement or other
arrangement with any other person or entity (other than with Administrator) for
purposes of obtaining management, administrative or other support services, or
(iii) engage or participate in any business which engages in competition with
the business conducted by the RGX Group anywhere within 15 miles of any location
at which any member of the RGX Group conducts business.

 

(b) Covenant Not to Solicit. During the term of this Agreement and for
twenty-four (24) months following the termination of this Agreement, the Group
shall not, without the prior written consent of Administrator: (i) unless the
Group acquires the Practice Assets pursuant to Article X, directly or indirectly
recruit or hire, or induce any party to recruit or hire any person who is an
employee of, or who has entered into an independent contractor arrangement with,
any member of the RGX Group; (ii) directly or indirectly, whether for itself or
for any other person or entity, call upon, solicit, divert or take away, or
attempt to solicit, call upon, divert or take away any customers, business, or
clients of any member of the RGX Group; (iii) directly or indirectly solicit, or
induce any party to solicit, any contractors of any member of the RGX Group, to
enter into the same or a similar type of contract with any other party; or (iv)
disrupt, damage, impair or interfere with the business of any member of the RGX
Group.

 

(c) Engagement of Administrator. If (i) this Agreement is terminated pursuant to
Section 10.4(a) or (c), and (ii) the Group does not acquire the Purchase Assets
as provided in Article X, then if the Group establishes, operates or provides
professional services at any office, practice, diagnostic imaging center,
hospital or other health care facility providing services substantially similar
to those provided by the Practice pursuant to this Agreement anywhere within 15
miles of any location of any Practice Site(s), the Group or any successor
thereto shall engage Administrator as the sole and exclusive manager and
administrator of the nonprofessional functions and services of such other
office, practice, hospital or health care facility on the same terms and
conditions as contained herein.

 

(d) Administration’s Obligations Regarding Proprietary Interest.

 

(i) Acknowledgement of Proprietary Interest. Administrator, Parent or their
Affiliates hereto recognize the proprietary interest of the Group in any
Confidential and Proprietary Information (as hereinafter defined).
Administrator, Parent and their Affiliates acknowledge and agree that any and
all Confidential and Proprietary Information of the Group (“Group’s Confidential
and Proprietary Information”) communicated to, learned of, developed or
otherwise acquired by Administrator, Parent and their Affiliates during the term
of this Agreement shall be the property of the Group.

 

28



--------------------------------------------------------------------------------

Administrator, Parent and their Affiliates further acknowledge and understand
that disclosure of any of Group’s Confidential and Proprietary Information will
result in irreparable injury and damage to the Group. As used herein, “Group’s
Confidential and Proprietary Information” means all trade secrets and other
confidential and/or proprietary information of the Group, including information
derived from reports, investigations, research, work in progress, codes,
marketing and sales programs, financial projections, cost summaries, pricing
formula, contract analyses, financial information, projections, confidential
filings with any state or federal agency, and all other confidential concepts,
methods of doing business, ideas, materials or information prepared or performed
for, by or on behalf of the parties hereto by its employees, officers,
directors, agents, representatives, or consultants. Group’s Confidential and
Proprietary Information shall not include any information which: (i) was known
to Administrator, Parent or their Affiliates prior to its disclosure by the
Group; (ii) is or becomes publicly known through no wrongful act of
Administrator, Parent or their Affiliates or any of their employees; (iii) is
disclosed pursuant to a statute, regulation or the order of a court of competent
jurisdiction, provided that the Administrator, Parent or their Affiliates
provide prior notice to the Group.

 

(ii) Covenant Not-to-Divulge Confidential and Proprietary Information.
Administrator, Parent and their Affiliates acknowledge and agree that the Group
is entitled to prevent the disclosure of Group’s Confidential and Proprietary
Information. Administrator, Parent and their Affiliates agree at all times
during the term of this Agreement and thereafter to hold in strictest confidence
and not to disclose to any person, firm or corporation, except as may be
necessary for the discharge of its obligations under this Agreement, and not to
use, except in the pursuit of the business of the Practice, Group’s Confidential
and Proprietary Information, without the prior written consent of the Group;
unless (i) such information becomes known or available to the public generally
through no wrongful act of Administrator, Parent or their Affiliates or their
employees or (ii) disclosure is required by law or the rule, regulation or order
of any governmental authority under color of law; provided, that prior to
disclosing any Group’s Confidential and Proprietary Information pursuant to this
clause (iii), Administrator, Parent or their Affiliates shall, if possible, give
prior written notice thereof to the Group and provide the Group with the
opportunity to contest such disclosure. Administrator, Parent and their
Affiliates shall take all necessary and proper precautions against disclosure of
any of Group’s Confidential and Proprietary Information to unauthorized persons
by any of its officers, directors, employees or agents. All officers, directors,
employees, and agents of Administrator, Parent and their Affiliates who will
have access to all or any part of the Group’s Confidential and Proprietary
Information will be required to execute an agreement upon request, valid under
the law of the jurisdiction in which such agreement is executed, and in a form
acceptable to Administrator, Parent or their Affiliates and their counsel,
committing themselves to maintain the Group’s Confidential and Proprietary
Information in strict confidence and not to disclose it to any unauthorized
person or entity. Upon termination of this Agreement for any reason, the
Administrator, Parent and their Affiliates and their employees shall cease all
use of any of the Group’s Confidential and Proprietary Information and shall
execute such documents as may be reasonably necessary to evidence their
abandonment of any claim thereto.

 

29



--------------------------------------------------------------------------------

(iii) Return of Materials. In the event of any termination of this Agreement for
any reason whatsoever, or at any time upon the request of the Group, the
Administrator, Parent and their Affiliates will promptly deliver or cause to be
delivered to the Group all documents, data and other information in their
possession that contain any Group’s Confidential and Proprietary Information.
The Administrator, Parent and their Affiliates shall not take or retain any
documents or other information, or any reproduction or excerpt thereof,
containing any Group’s Confidential and Proprietary Information, unless
otherwise authorized in writing by the Group. In the event of termination of
this Agreement, Administrator, Parent and their Affiliates will deliver to the
Group all documents and data pertaining to Group’s Confidential and Proprietary
Information not otherwise purchased as part of the Acquisition.

 

(e) Group’s Obligations Regarding Proprietary Interest.

 

(i) Acknowledgement of Proprietary Interest. The Group recognizes the
proprietary interest of the Administrator, Parent and their Affiliates in any
Confidential and Proprietary Information (as hereinafter defined). The Group
acknowledges and agrees that any and all Confidential and Proprietary
Information of Administrator, Parent or their Affiliates (“Administrator’s
Confidential and Proprietary Information”) communicated to, learned of,
developed or otherwise acquired by the Group during the term of this Agreement
shall be the property of Administrator, Parent or their Affiliates. The Group
further acknowledges and understands that its disclosure of Administrator’s
Confidential and Proprietary Information will result in irreparable injury and
damage to Administrator, Parent or their Affiliates. As used herein,
“Confidential and Proprietary Information” means all trade secrets and other
confidential and/or proprietary information of the Administrator, Parent or
their Affiliates, including information derived from reports, investigations,
research, work in progress, codes, marketing and sales programs, financial
projections, cost summaries, pricing formula, contract analyses, financial
information, projections, confidential filings with any state or federal agency,
and all other confidential concepts, methods of doing business, ideas, materials
or information (other than the Group’s patient records) prepared or performed
for, by or on behalf of the parties hereto by its employees, officers,
directors, agents, representatives, or consultants. Confidential and Proprietary
Information shall not include any information which: (i) was known to the
parties hereto prior to its disclosure by the Administrator, Parent or their
Affiliate; (ii) is or becomes publicly known through no wrongful act of the
Group or any of its employees; (iii) is disclosed pursuant to a statute,
regulation or the order of a court of competent jurisdiction, provided that the
Group provides prior notice to Administrator, Parent or their Affiliates.

 

(ii) Covenant Not-to-Divulge Confidential and Proprietary Information. The Group
acknowledges and agrees that Administrator, Parent or their Affiliates are
entitled to prevent the disclosure of Confidential and Proprietary Information.
The Group agrees at all times during the term of this Agreement and thereafter
to hold in strictest confidence and not to disclose to any person, firm or
corporation, except as may be necessary for the discharge of its obligations
under this Agreement, and not to use, except in the pursuit of the business of
the Practice, Administrator’s Confidential and Proprietary Information, without
the prior written consent of Administrator, Parent and

 

30



--------------------------------------------------------------------------------

their Affiliates; unless (i) such information becomes known or available to the
public generally through no wrongful act of the Group or its employees or (ii)
disclosure is required by law or the rule, regulation or order of any
governmental authority under color of law; provided, that prior to disclosing
any Administrator’s Confidential and Proprietary Information pursuant to this
clause (iii), the Group shall, if possible, give prior written notice thereof to
Administrator, Parent and their Affiliates and provide such parties with the
opportunity to contest such disclosure. The Group shall take all necessary and
proper precautions against disclosure of any Administrator’s Confidential and
Proprietary Information to unauthorized persons by any of its officers,
directors, employees or agents. All officers, directors, employees, and agents
of the Group who will have access to all or any part of the Administrator’s
Confidential and Proprietary Information will be required to execute an
agreement upon request, valid under the law of the jurisdiction in which such
agreement is executed, and in a form acceptable to Administrator, Parent and
their Affiliates and its counsel, committing themselves to maintain the
Administrator’s Confidential and Proprietary Information in strict confidence
and not to disclose it to any unauthorized person or entity. Upon termination of
this Agreement for any reason, the Group and their employees shall cease all use
of any of the Administrator’s Confidential and Proprietary Information and shall
execute such documents as may be reasonably necessary to evidence their
abandonment of any claim thereto.

 

(iii) Return of Materials. In the event of any termination of this Agreement for
any reason whatsoever, or at any time upon the request of Administrator, Parent
or their Affiliates, the Group will promptly deliver or cause to be delivered to
Administrator, Parent and their Affiliates all documents, data and other
information in their possession that contains any Administrator’s Confidential
and Proprietary Information regarding Administrator, Parent and their
Affiliates. The Group shall not take or retain any documents or other
information, or any reproduction or excerpt thereof, containing any
Administrator’s Confidential and Proprietary Information, unless otherwise
authorized in writing by the party possessing such Administrator’s Confidential
and Proprietary Information. In the event of termination of this Agreement, the
Group will deliver to Administrator, Parent and their Affiliates all documents
and data pertaining to Administrator’s Confidential and Proprietary Information
of the other parties not otherwise purchased as part of the Purchased Assets.

 

(f) Third Party Beneficiaries. The members of the RGX Group not party to this
Agreement are hereby specifically made third party beneficiaries of this Section
6.1, with the power to enforce the provisions hereof.

 

Section 6.2 Restrictive Covenants. The Group shall obtain and enforce formal
agreements with each Physician Employee who is either (i) a Group Physician
Stockholder or (ii), to the extent permitted under applicable law, a Full-time
Physician Employee which each contain certain restrictive covenants thereof
pertaining to covenants not to compete and/or solicit with and not to divulge
the Confidential and Proprietary Information of any member of the RGX Group or
the Practice (the “Restrictive Covenants”). Except as otherwise approved by the
Joint Planning Board, each Group Physician Stockholder or Full-time Physician
Employee shall agree, during the term of his/her employment or contractor
agreement with the Practice and for a period of twenty-four (24) months after

 

31



--------------------------------------------------------------------------------

any termination of such agreement: (i) not to establish, operate or provide
professional radiology services at any office, practice, hospital or health care
facility providing services substantially similar to those provided by the
Practice pursuant to this Agreement within 15 miles of any location of any
Practice Site(s) and (ii) to be bound by non-solicitation, noncompetition and
nondisclosure of confidential/proprietary information and engagement of
Administrator covenants similar to those applicable to the Group as contained in
Section 6.1 hereof. Except as otherwise approved by the Joint Planning Board,
each Group Physician Stockholder or Full-time Physician Employee shall agree
that during the term of his/her employment or contractor agreement with the
Group (w) not to practice radiological medicine other than at the Premises or
such other location or Practice Site(s) as approved by the Joint Planning Board;
(x) to devote substantially all of his or her professional time, effort and
ability to the Practice; (y) to request in writing and receive in writing prior
approval from the Joint Planning Board to engage in any outside medical
activities; and (z) to turn over to the Practice, to be included in Professional
Revenues attributed to the Practice, any income derived by such Group Physician
Stockholder or Full-time Physician Employee from any outside medical activity or
related source including, but not limited to, the following medically-related
activities: teaching, consulting, medical research, inventions developed
utilizing the Group’s or the Practice’s time and material, testimony for
litigation, and insurance examinations. The Group shall not amend, alter or
otherwise change any term or provision of any Stockholder Employment Agreement
or Physician Employee Employment Agreement relating to the foregoing covenants
in this Section 6.2 without the prior written consent of Administrator;
notwithstanding the foregoing, any such amendment, alteration or change shall
not be inconsistent with the terms or provisions of this Agreement. Following
termination of this Agreement, the Group shall not amend, alter or otherwise
change any term or provision of the Restrictive Covenants, unless such
provisions are no longer in force and effect pursuant to the terms of the
applicable Stockholder Employment Agreement or Physician Employee Employment
Agreement at the time of termination of this Agreement. In the event the
Purchase Assets are acquired by the Group pursuant to Article X, the obligation
of the Group to enforce Restrictive Covenants shall be limited to enforcement of
non-solicitation and nondisclosure of confidential/proprietary information
covenants. In addition to the foregoing, each Group Physician Stockholder and
each Full-time Physician Employee shall execute the restrictive covenant and
other provisions contained in Exhibit 6.2 attached hereto which provisions that
are applicable specifically to the Group are set forth below.

 

(a) Consideration. The Group hereby agrees and acknowledges that the covenants
set forth in this Section 6, as well as the execution of Exhibit 6.2 by each
Group Physician Stockholder and each Full-time Physician Employee, are the
primary, if not sole, consideration for reducing the Service Fee in Exhibit 7.1
attached hereto and for committing to the parties’ business additional capital
and resources in an amount equal to approximately X Dollars ($X) at any time
during the eighteen (18) month period following the effective date of his
Agreement. In this regard, but for the covenants set forth in this Section 6,
and the execution of Exhibit 6.2 by all of the Group Physician Stockholders and
the Full-time Physician Employees, Administrator would not have agreed to reduce
the Service Fee or to commit the additional capital and resources to the
parties’ business. The Group would not have agreed to accept the liquidated
damages or restrictive covenant without the Administrator’s commitment to
provide additional capital and resources to

 

32



--------------------------------------------------------------------------------

make the Group a state of the art Practice Site at all Group Practice Sites
including the existence of state of the art radiology designated health services
equipment, (i.e, MRI, CT Scanner, PET scanner, digital radiology equipment).
Should the Administrator fail to provide the entire sum above, all provisions
below are null and void including the termination of any restrictive covenant.

 

(b) Liquidated Damages. If the Group, directly or indirectly, violates any of
the covenants contained in this Section 6, applicable, directly or indirectly,
to the Group, or if any Group Physician Stockholder or any Full-time Physician
Employee, in whole or in part, directly or indirectly, violates any of the
restrictive covenants set forth in Exhibit 6.2 or otherwise contained in the
Stockholder Employment Agreement or the Physician Employee Employment Agreement,
then:

 

(i) For Group Physician Stockholders or Full-time Physician Employees. In the
event of a breach of Exhibit 6.2 by any Group Physician Stockholder or any
Full-time Physician Employee, then such Group Physician Stockholder or Full-time
Physician Employee, as the case may be, shall pay to Administrator, immediately
upon a written demand delivered to such Group Physician Stockholder or Full-time
Physician Employee, an amount equal to the “Liquidated Damages” (as defined in
Section 6.2(b)(iii) below); provided, however, that the Liquidated Damages shall
be abated, after the eighteen (18) month period following the effective date of
this Agreement, on a pro rata basis to the extent that Administrator has not
fully funded the additional capital and resources described in Section 6.2(a)
above during such eighteen (18) month period. The Liquidated Damages shall be
payable in full in immediately available funds at the corporate headquarters of
Parent.

 

(ii) For the Group. In the event that all or a substantial portion of the Group
Physician Stockholders and the Full-time Physician Employees breach Exhibit 6.2,
then the Group shall immediately pay and be jointly and severally liable to
Administrator for all payments of the Liquidated Damages that otherwise may be
owed to Administrator by such persons. It shall not be necessary for Parent or
Administrator to have exhausted its remedies against the individual Group
Physician Stockholders or Full-time Physician Employees in order to obtain
payment from the Group pursuant to this Section 6.2(b)(ii). The Liquidated
Damages shall be payable in full in immediately available funds at the corporate
headquarters of Parent.

 

(iii) Liquidated Damages. The term “Liquidated Damages” shall mean an amount of
money equal to X Dollars ($X) per Group Physician Stockholder or Full-time
Physician Employee if such Group Physician Stockholder or Full-time Physician
Employee breaches Exhibit 6.2 during the five (5) year period following the date
of execution of this Agreement. The amount of Liquidated Damages shall be
reduced by X Dollars ($X) per year for each year after the fifth (5th)
anniversary of the execution of this Agreement such that upon the tenth
anniversary (10th) of the execution of this Agreement the amount of the
Liquidated Damages shall be zero.

 

(iv) Liquidated Damages Consideration. The amount of the Liquidated Damages set
forth herein is based upon the parties estimate, apportioned

 

33



--------------------------------------------------------------------------------

equally to each Group Physician Stockholder and Full-time Physician Employee, of
reduction in value payable to Parent and Administrator as a result of the
reduced Service Fee under this Agreement, the value of the monies to be invested
and resources allocated to the parties business relationship, as well as the
value of any lost opportunity that Parent and Administrator would otherwise have
engaged in. The parties expressly agree that the Liquidated Damages herein are
not being paid as a penalty, but rather are actual damages suffered by
Administrator that have been determined after the parties considered, without
limitation: (A) the value of the loss to Parent of the reduction in the Service
Fee payable under this Agreement; (B) the cost to Parent of all new equipment
and related assets purchased for or made available to the Group; (C) the direct
and indirect costs to Parent, including benefits, overhead allocation and
otherwise, of all additional personnel resources hired for or allocated to, in
whole or in part, the business relationship; (D) the direct and indirect costs
to Parent associated with the reallocation or relocation of any assets or
equipment from other locations to locations for use by the Group; and (E) the
proportionate allocation of all fees, costs and expenses associated with the
negotiation and documentation of this Agreement and Exhibit 6.2, including
without limitation, all legal fees; accounting fees and costs; consultant fees
and costs; travel and lodging costs for all of Parent’s officers, directors,
employees and consultants involved in this transaction; and the cost of the time
of the Parent’s officers, directors, employees and consultants attributable to
the transactions contemplated by this Agreement and Exhibit 6.2.

 

(v) Liquidated Damages Calculation. The amounts due under Exhibit 6.2 as the
Liquidated Damages are for and in consideration of the damage that all parties
acknowledge Parent and Administrator will suffer immediately upon the breach of
Exhibit 6.2 and the relevant provisions of this Agreement, the actual amount of
which are virtually impossible to determine. The Liquidated Damages are intended
to compensate Parent and Administrator for the lost opportunity and for costs
associated with this Agreement that they would not have incurred but for the
Group Physician Stockholder’s, Full-time Physician Employee’s and the Group’s
representations and covenants hereunder. The Liquidated Damages hereunder shall
be cumulative and in addition to whatever other remedies Parent or Administrator
may possess pursuant to this Agreement. Nothing herein, nor any recovery under
Exhibit 6.2, shall preclude Parent or Administrator from (A) obtaining an
injunction restraining any future violations of Exhibit 6.2 or this Agreement;
or (B) receiving other damages or relief for future injuries that occur and can
be determined subsequent to any such violation or breach of Exhibit 6.2 or the
Agreement.

 

(c) New Physicians. If, at any time subsequent to the effective date of this
Agreement, the Group admits new shareholders to the Group or retains, as
employees any new physicians, then such new physicians shall immediately and
prior to receiving any compensation, payments or reimbursements from the Group
for any purpose, execute a copy of Exhibit 6.2 and agree to be bound by all the
terms and conditions contained in this Agreement applicable to such new
physician. The Group may not, directly or indirectly, make any payments or
compensate in any manner a physician or shareholder who has not executed a copy
of Exhibit 6.2 now or in the future.

 

(d) Waiver of Defenses. Neither the Group nor any Group Physician Stockholder or
Full-time Physician Employee shall claim or assert illegality as a defense to

 

34



--------------------------------------------------------------------------------

the enforcement of Exhibit 6.2 or any provision thereof. Any attempt to assert
such claims shall, in addition to constituting a breach of Exhibit 6.2 and this
Agreement, shall, in addition to whatever rights or remedies Parent or
Administrator may have, give rise to the remedies set forth in Section 6.2(b)
above.

 

(e) Damages; Attorneys’ Fees. Nothing contained in Exhibit 6.2 shall be
construed to prevent the Group, Parent, Administrator or any Group Physician
Stockholder or Full-time Physician Employee from seeking and recovering from the
other damages sustained by either or all of them as a result of its, his or her
breach of any term or provision of Exhibit 6.2, this Agreement, the Stockholder
Employment Agreements or the Physician Employee Employment Agreements.
Notwithstanding the foregoing, the Group Physician Stockholders, the Full-time
Physician Employees and the Group expressly agree that should Administrator be
entitled to the Liquidated Damages set forth in Section 6.2(b) above, then
neither the Group nor any Group Physician Stockholder or Full-time Physician
Employee shall be entitled to use any setoff, claim, award, defense, damage or
discharge in any subsequent action or proceeding to reduce the Liquidated
Damages below the amount stated.

 

Section 6.3 Enforcement of Restrictive Covenants and Other Provisions. The Group
shall enforce the Stockholder Employment Agreements and, to the extent permitted
under applicable law, the Physician Employee Employment Agreements, including,
without limitation, the Restrictive Covenants. The costs and expenses of such
enforcement shall be included in Professional Expenses and all damages and other
amounts recovered thereby shall be included in Professional Revenues. In the
event that, after a request by Administrator, the Group does not pursue any
remedy that may be available to it by reason of a breach or default of the
Restrictive Covenants or any other provision of the Stockholder Employment
Agreements and, to the extent permitted under applicable law, the Physician
Employee Employment Agreements, upon the request of Administrator, the Group
shall assign to Administrator such causes of action and/or other rights it has
related to such breach or default and shall cooperate with and provide
reasonable assistance to Administrator with respect thereto; in which case, all
costs and expenses incurred in connection therewith shall be borne by
Administrator and shall be included in Administrator Expenses, and Administrator
shall be entitled to all damages and other amounts recovered thereby. In the
event the Purchase Assets are acquired by the Group pursuant to Article X, the
obligation of the Group to enforce Restrictive Covenants shall be limited to
enforcement of non-solicitation and nondisclosure of confidential/proprietary
information covenants.

 

Section 6.4 Remedies. Administrator and the Group acknowledge and agree that a
remedy at law for any breach or attempted breach of the provisions of this
Article VI shall be inadequate, and therefore, either party shall be entitled to
specific performance and injunctive or other equitable relief in the event of
any such breach or attempted breach, in addition to any other rights or remedies
available to either party at law or in equity. Each party hereto waives any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief. If any provision of
the Restrictive Covenants or this Article VI relating to the restrictive period,
scope of activity restricted and/or the territory described therein shall be
declared by a court of competent

 

35



--------------------------------------------------------------------------------

jurisdiction to exceed the maximum time period, scope of activity restricted or
geographical area such court deems reasonable and enforceable under applicable
law, the time period, scope of activity restricted and/or area of restriction
held reasonable and enforceable by the court shall thereafter be the restrictive
period, scope of activity restricted and/or the geographical area applicable to
such provision of the Restrictive Covenants or this Article VI. The invalidity
or non-enforceability of any provision of the Restrictive Covenants or this
Article VI in any respect shall not affect the validity or enforceability of the
remainder of the Restrictive Covenants or this Article VI or of any other
provisions of this Agreement.

 

Section 6.5 Condition Precedent to Release of Obligations. In the event a Group
Physician Stockholder or Full-time Physician Employee terminates his/her
employment agreement with the Group, the Group shall be entitled to release
(with the consent of Administrator in its sole and absolute discretion) such
Group Physician Stockholder or Full-time Physician Employee from the restrictive
covenants contained in Section 6.2, above. In the event the Group elects to
release such Group Physician Stockholder or Full-time Physician Employee, the
Group hereby covenants that it shall obtain a formal agreement between each
Group Physician Stockholder or Full-time Physician Employee, as the case may be,
and Administrator which provides that, for a period of two (2) years following
termination of any employment agreement with the Group, such Group Physician
Stockholder or Full-time Physician Employee agrees to (a) engage Administrator
as the sole and exclusive manager and administrator of the non-medical functions
and services of said Group Physician Stockholder’s or Full-time Physician
Employee’s medical practice and (b) pay to Administrator the identical amount of
revenues paid by the Group to the Administrator attributable to such Group
Physician Stockholder or Full-time Physician Employee derived from such Group
Physician Stockholder’s or Full-time Physician Employee’s performance of
professional medical services within 15 miles of any Practice Site.

 

Section 6.6 Service Area Rights and Obligations.

 

(a) Primary Service Area. During the term of this Agreement and within any
Primary Service Area, Parent, Administrator or their Affiliates shall not,
without the prior written consent of the Group, (i) acquire or lease the
non-medical assets (through an asset acquisition, merger or other consolidation
or otherwise) of any Radiologist, group of Radiologists or professional
corporation or association (or other professional entity) whose owners are
Radiologists, (ii) acquire any imaging center where, within a reasonable time
period following such acquisition, the Group will not be entitled to provide
professional Radiology services for such imaging center, or (iii) contract to
provide management and administrative services similar to those provided under
this Agreement to any Radiologist, group of Radiologists or professional
corporation or association (or other professional entity) whose owners are
Radiologists. Following a request for written consent by Administrator, Parent
or their Affiliates hereunder, the Group shall respond upon the earlier of (i)
thirty (30) days from receipt of such request and all other necessary
information related thereto or (ii) one-half of the time during which
Administrator, Parent or their Affiliates must respond. In the event the Group,
Parent, Administrator or their Affiliates acquire a Professional Service
Opportunity, the Group

 

36



--------------------------------------------------------------------------------

shall accept such Professional Service Opportunity and shall perform any and all
professional Radiology services that are reasonably required at such location(s)
in accordance with the terms and provisions of this Agreement; provided (x) that
the professional reimbursement for such services is reasonable in relation to
the overall market environment and work effort required and (y) the Group shall
not be required to employ any Radiologist previously associated with such
Professional Service Opportunity.

 

(b) Secondary Service Area. During the term of this Agreement and within any
Secondary Service Area, Parent, Administrator or their Affiliates shall first
offer to the Group any New Professional Service Opportunity; provided, however,
that this provision shall not be applicable to any merger of a Radiologist,
group of Radiologists or professional corporation or association (or other
professional entity) whose owners are Radiologists with the Group. Administrator
shall give written notice (the “Administrator Notice”) to the Group describing
the New Professional Service Opportunity. Within the earlier of (i) thirty (30)
days or (ii) one-half of the time during which the Administrator, Parent or
their Affiliates must respond to an offer described in the Administrator’s
Notice, the Group shall deliver to Administrator a written notice stating
whether or not the Group elects to accept or reject the New Professional Service
Opportunity, which election shall be binding on the Group. If the Group does not
elect to exercise the right or fails to provide the written notice to
Administrator within the time frame herein provided, Administrator shall be
released from the right of first offer with respect to that particular New
Professional Service Opportunity.

 

(c) Determination of Primary and Secondary Service Area. The existence and
location of each of the Group’s Primary Service Areas and Secondary Service
Areas shall be determined each time the Group, Parent, Administrator or their
Affiliates propose an acquisition, management relationship, Professional Service
Opportunity or New Professional Service Opportunity as contemplated in
subsections (a) and (b) above.

 

(d) Dispute Resolution. Any disputes regarding the interpretation of the
provisions of this Section 6.6 shall be referred to and decided by the Joint
Planning Board as provided in Section 5.3 of this Agreement.

 

(e) Definitions. The definitions utilized in connection with this Section 6.6
shall have the following meanings:

 

“New Professional Service Opportunity” shall mean a Professional Service
Opportunity pursuant to which the Group or any other member of an RGX Group
managed by Parent, Administrator or their Affiliates is not currently providing
professional Radiology services.

 

“Primary Service Area” shall mean that area within a five (5) mile radius from
any imaging center owned, operated or managed by Administrator, Parent or their
Affiliates for which the Group provides professional Radiology services or any
hospital at which on-site professional Radiology services are then provided by
Physician Employee(s) or Physician Extender Employee(s) of the Group.

 

37



--------------------------------------------------------------------------------

“Professional Service Opportunity” shall mean any opportunity to perform
professional Radiology services for any hospital, hospital system or imaging
center under a formal agreement with such entity.

 

“Radiologist” shall mean and include both radiologists and radiation
oncologists.

 

“Radiology” shall mean and include diagnostic imaging, interventional radiology
and radiation oncology services.

 

“Secondary Service Area” shall mean that area which extends five (5) miles
beyond the boundary of any Primary Service Area.

 

Section 6.7 Survival of Certain Covenants. If this Agreement is terminated
pursuant to Section 10.4(a),(b) or (c), the provisions of Section 6.2 and
Section 6.3 shall survive such termination if the actions or events giving rise
to a breach of the Restrictive Covenants or other provisions occurred prior to
such termination. If the Agreement is terminated pursuant to the preceding
sentence, all of the provisions of Section 6.1 shall survive. However,
regardless of the reason for termination, or upon expiration of this Agreement,
the provisions of Section 6.1(d),(e),(f) and (g) shall survive such termination
or expiration indefinitely unless otherwise expressly limited as to a period of
time.

 

Section 6.8 Definition. The term “Full-time Physician Employee” as used in
Section s 6.2 and 6.5 of this Article VI only, shall mean a Full-time Physician
Employee who shall have been employed by the Group for two (2) years; provided,
that such Full-time Physician Employee shall enter into a written agreement at
the commencement of the later of (i) his/her employment or (ii) the Acquisition,
which includes the provisions set forth in Section s 6.2 and 6.5, above, and
acknowledges his/her understanding that such provisions will be enforceable
against such Full-time Physician Employee following such two (2) year period.
Notwithstanding the foregoing, the Group shall be entitled to apply to the Joint
Planning Board for the purpose of requesting that a particular Full-time
Physician Employee not be required to execute an employment agreement that
contains the provisions contained in Section s 6.2 and 6.5, which such release
by Administrator shall not be unreasonably withheld.

 

ARTICLE VII

 

Financial and Security Arrangements

 

Section 7.1 Service Fee. The Group and Administrator agree that the compensation
set forth in this Article VII is being paid to Administrator in consideration of
the services provided and the substantial commitment and effort made by
Administrator hereunder and that such fees have been negotiated at arms’ length
and are fair, reasonable and consistent with fair market value. Administrator
shall be paid the service fee (the “Service Fee”) as set forth on Exhibit 7.1
hereto. Payment of the Service Fee is not intended to and shall not be
interpreted or implied as permitting Administrator to share in the Group’s fees
for medical services but is acknowledged as the negotiated fair market value
compensation to Administrator considering the scope of services and the business
risks assumed by Administrator.

 

38



--------------------------------------------------------------------------------

Section 7.2 Payments. Except as otherwise set forth on Exhibit 7.1 hereto, the
amounts to be paid to Administrator under this Article VII shall be calculated
by Administrator on the accrual basis of accounting and shall be payable
monthly. Payments due for any Service Fee shall be made by the Group each
calendar month as provided herein and shall be paid on the 15th day following
the end of such month (or the first preceding day that is a business day if the
15th day is not a business day) (a “Payment Date”). Except as otherwise set
forth on Exhibit 7.1, such amounts paid shall be estimates based upon available
information for such month, and adjustments to the estimated payments shall be
made to reconcile final amounts due under Section 7.1 on the next Payment Date.

 

Section 7.3 Advances. If Administrator, in its sole discretion, elects to
advance any sums to the Group, any such amounts advanced to the Group pursuant
to this Section 7.3 shall be repaid by the Group in such priority as set forth
in Section 7.6 below and shall bear interest at Parent’s then available,
borrowing rate offered by Administrator’s or Parent’s senior lender (which rate
shall be charged consistently to each physician group who enters into a Service
Agreement with Administrator) until all such amounts of principal and interest
are repaid to Administrator as provided herein.

 

Section 7.4 Security Agreement. In order to enforce its rights granted hereunder
and subject to applicable law, the Group shall execute a Security Agreement in
substantially the form attached hereto as Exhibit 7.4 (the “Security
Agreement”), which Security Agreement grants a security interest in all of the
Group’s accounts receivable (as more fully described in the Security Agreement)
to Administrator. In addition, the Group shall cooperate with Administrator and
execute all necessary documents in connection with the pledge of such accounts
receivable to Administrator or at Administrator’s option, its lenders.

 

Section 7.5 Adjustment of Fees. In addition to the adjustments provided for in
Section 7.2, Service Fees payable by Group pursuant to this Article VII shall be
adjusted as appropriate upon agreement of the parties upon the divestiture or
acquisition by the Group of, or affiliation with, a radiology or diagnostic
practice group. Whether or not Parent capital stock or funds are utilized to
fund the acquisition or affiliation, the Service Fee and other related
provisions of this Agreement shall be adjusted as agreed upon by the parties on
a case by case basis. Under either acquisition or affiliation model, the precise
adjustment to the Service Fee and to other related provisions of this Agreement
shall be a joint decision of the parties, shall be memorialized in a written
amendment to this Agreement, and shall be based upon the methodology used to
generally determine Services Fees hereunder.

 

Section 7.6 Priority of Payments. Administrator shall administer and make
disbursements from amounts deposited into the Deposit Account or transferred
from the Deposit Account to pay (including, without limitation the making of
advances as provided in Section 7.3) the Practice Expenses and Excluded Practice
Expenses as the same become

 

39



--------------------------------------------------------------------------------

due and payable, and for which the Group shall remain responsible; provided,
however, that if Technical Expenses exceed Technical Revenues, then the amount
by which Technical Expenses exceed Technical Revenues shall be excluded for
purposes of the priority of payments set forth below and the Group shall not be
responsible for such amount. In performing its obligations pursuant to Article
III, on the fifteenth (15th) day following the end of each calendar month,
Administrator shall apply an amount equal to the aggregate face amount of the
prior month’s accounts receivables, less contractual adjustments and estimated
allowances for bad debt as determined in accordance with Section 3.2(e), in the
following order of priority:

 

(a) payment of all accrued Practice Expenses for the prior month (subject to the
proviso in the preceding sentence);

 

(b) payment of the accrued Service Fee for the prior month;

 

(c) payment of outstanding balance of all amounts advanced to the Group through
the end of the prior month, and applicable interest thereon (as contemplated in
Section 7.3); and

 

(d) payment of all Excluded Practice Expenses.

 

Any amounts which remain following the payment of the items set forth in
subparagraphs (a) through (d) above shall be deposited into the Group Account on
the fifteenth (15th) day following the end of each calendar month (or the first
preceding day if the 15th day is not a business day).

 

ARTICLE VIII

 

Records

 

Section 8.1 Records. All records relating in any way to the operation of the
Practice (other than Group Records) shall, subject to the obligations of the
Practice to maintain patient medical records pursuant to Section 3.2(g), at all
times be the property of Administrator as set forth in Section 3.2(g). During
the term of this Agreement, and for a reasonable time thereafter, the Group or
its agents shall have reasonable access during normal business hours to the
Group’s and Administrator’s personnel and financial records relating to the
Practice, including, but not limited to, records of collections, expenses and
disbursements as kept by Administrator in performing Administrator’s obligations
under this Agreement, and the Group may copy any or all such records.

 

40



--------------------------------------------------------------------------------

ARTICLE IX

 

Insurance and Indemnification

 

Section 9.1 Insurance to be Maintained by the Group.

 

(a) During the term of this Agreement, the Group shall maintain comprehensive
professional medical/malpractice liability insurance with such carrier as
determined jointly by Administrator and the Group with minimum legal limits or
such higher limits as shall be required under the Group’s contracts with
hospitals or other third parties. Such insurance shall be on a per claim and per
physician basis and a separate limit for the Group to the extent available and
permitted by law with such deductible as is mutually agreeable by Administrator
and the Group. All comprehensive professional medical/malpractice liability
insurance premiums and deductibles shall be included in Practice Expenses;
provided, that if the Group elects to maintain coverage that exceeds minimum
requirements, such additional premiums shall be included in Excluded Practice
Expenses. All costs, expenses and liabilities incurred by the Group in excess of
the limits of such policies identified in the preceding sentence shall be
included in Excluded Practice Expenses. Administrator, Parent or their
Affiliates shall attempt to secure excess liability for the types of coverages
contemplated by this Section 9.1(a). If successful, the Group shall have the
opportunity to purchase at Administrator’s cost, as an Excluded Practice
Expense, such coverage to the extent permitted by the then-applicable
restrictions set forth in such policy.

 

(b) The Group, Administrator and Parent each waives any right one may have
against the other, to the extent allowed by the waiving party’s insurance
coverage, on account of any loss or damage occasioned to any party by another
party, their respective real and personal property, the Premises or its
contents, arising from any risk generally covered by fire and extended coverage
insurance or from vandalism or malicious mischief; and the parties, on behalf of
their respective insurance companies, waive any right to subrogation, except
when such loss or damage is due to the gross negligence or willful misconduct of
the other party.

 

Section 9.2 Insurance to be Maintained by Administrator. During the term of this
Agreement, Administrator will provide and maintain (i) as a Technical Expense,
comprehensive professional medical/malpractice liability insurance for all
applicable employees of Administrator and (ii) as a Practice Expense,
comprehensive general liability and property insurance covering the Practice’s
premises (including, without limitation, the Premises), personal property and
operations with such limits and coverages as a reasonable business person under
similar circumstances would maintain. All costs, expenses and liabilities
incurred by Administrator in excess of the limits of such policies identified in
subSections (i) and (ii) hereof shall be included in Administrator Expenses.

 

Section 9.3 Continuing Liability Insurance Coverage. The Group shall obtain or
require each of its Physician Employees and Physician Extender Employees to
obtain continuing liability insurance coverage under either a “tail policy” or a
“prior acts policy,”

 

41



--------------------------------------------------------------------------------

with the same limits and deductibles as the insurance coverage provided pursuant
to Section 9.1 upon the termination of such physician’s relationship with the
Group for any reason, unless such physician was covered with an occurrence-based
policy while employed or retained by the Group. In the event that the Group, any
Physician Employee or Physician Extender Employees fails to obtain such
continuing liability insurance coverage, Administrator may do so. The cost of
such continuing liability insurance coverage shall be included in Practice
Expenses unless such cost is borne by the Physician Employee.

 

Section 9.4 Additional Insureds. The Group and Administrator agree to use their
reasonable efforts to have each other named as an additional insured on the
other’s respective professional liability insurance programs. The additional
cost, if any, associated therewith shall be a Practice Expense.

 

Section 9.5 Indemnification.

 

(a) By the Group. The Group shall indemnify, defend and hold Administrator,
Parent, their Affiliates and their respective officers, directors, shareholders,
employees, agents, attorneys and consultants (other than such persons who are
also officers, directors, shareholders, employees, agents or consultants of the
Group) harmless, from and against any and all liabilities, losses, damages,
claims, causes of action and expenses (including reasonable attorneys’ fees),
not covered by insurance (including self-insured insurance and reserves),
whenever arising or incurred, that are caused or asserted to have been caused,
directly or indirectly, by or as a result of the performance of medical services
or the performance of any intentional acts, negligent acts or omissions by the
Group and/or its shareholders, employees and/or subcontractors (other than
Administrator, Parent, Affiliates or their employees, officers, directors,
agents, attorneys and consultants) during the term of this Agreement. Provided,
however, that in the event an indemnification obligation under the preceding
sentence arises as of the result of any act or omission of a person who is an
officer, shareholder or other equity holder, director, employee, agent, attorney
or consultant of Administrator, Parent or any of their Affiliates (other than in
connection with the activities of the Joint Planning Board), such person shall
not be entitled to indemnification in connection therewith and any other
adjustment as is equitable shall be made to the Group’s indemnification
obligation arising thereby.

 

(b) By the Administrator. Administrator and Parent, jointly and severally, shall
indemnify, defend and hold the Group and its officers, shareholders, directors,
employees, agents, attorneys and consultants, harmless from and against any and
all liabilities, losses, damages, claims, causes of action and expenses
(including reasonable attorneys’ fees), not covered by insurance (including
self-insured insurance and reserves), whenever arising or incurred, that are
caused or asserted to have been caused, directly or indirectly, by or as a
result of the performance of any intentional acts, negligent acts or omissions
by Administrator, Parent or Affiliates and/or any of their respective
shareholders, employees and/or subcontractors (other than the Group or its
employees) during the term of this Agreement. Provided, however that in the
event an indemnification obligation under the preceding sentence arises as a
result of any act or omission of a person who is an officer, shareholder or
other equity holder, director, employee, agent, attorney or

 

42



--------------------------------------------------------------------------------

consultant of the Group (other than in connection with the activities of the
Joint Planning Board), such person shall not be entitled to indemnification in
connection therewith and any other adjustment as is equitable shall be made to
Administrator’s or Parent’s indemnification obligation arising thereby.

 

ARTICLE X

 

Term and Termination

 

Section 10.1 Term of Agreement. This Agreement shall commence on the date hereof
and shall expire on April 1, 2038, unless earlier terminated pursuant to the
terms of either Section 10.3 or Section 10.4 or automatically extended pursuant
to the terms of Section 10.2.

 

Section 10.2 Extended Term. Unless earlier terminated as provided for in either
Section 10.3 or Section 10.4, the term of this Agreement shall be automatically
extended for additional terms of five (5) years each, unless either party
delivers to the other party, not less than twelve (12) months nor earlier than
fifteen (15) months prior to the expiration of the preceding term, written
notice of such party’s intention not to extend the term of this Agreement.

 

Section 10.3 Termination by the Group. The Group may, in its sole discretion,
terminate this Agreement by giving written notice thereof to Administrator
(after the giving of any required notices and the expiration of any applicable
waiting periods set forth below) upon the occurrence of any the following
events:

 

(a) Administrator or Parent shall admit in writing its inability to generally
pay its debts when due, apply for or consent to the appointment of a receiver,
trustee or liquidator of all or substantially all of its assets, file a petition
in bankruptcy or make an assignment for the benefit of creditors, or upon other
action taken or suffered by Administrator or Parent, voluntarily or
involuntarily, under any federal or state law for the benefit of creditors,
except for the filing of a petition in involuntary bankruptcy against
Administrator or Parent which is dismissed within ninety (90) days thereafter.

 

(b) Administrator or Parent shall default in the performance of any material
duty or material obligation imposed upon it by this Agreement (a “Material
Administrator Default”) and such default shall continue for a period of sixty
(60) days after written notice thereof has been given to Administrator by the
Group with a copy to the financial institution contemplated in Section 12.1(a)
at the address provided by Administrator, provided that the Group may terminate
this Agreement, if and only if, such termination shall have been approved by the
affirmative vote of the holders of two-thirds of the interests of the equity
holders of the Group. The Group agrees that the financial institution
contemplated in Section 12.1(a) shall have the right, but not the obligation, to
cure any Material Administrator Default. Notwithstanding anything to the
contrary in this Agreement, following receipt by Administrator of the notice of
a Material Administrator Default and until such Material Administrator Default
shall be cured, the Group may take such action as may be reasonably required to
cover such Material Administrator Default so as to maintain for the Group the
same level of service as before the Material Administrator

 

43



--------------------------------------------------------------------------------

Default, without prejudicing in any way the Group’s other rights and remedies,
and may offset all of its costs from the amounts which may otherwise be due to
Administrator under this Agreement.

 

(c) An independent law firm with nationally recognized expertise in health care
law and acceptable to the parties hereto renders an opinion to the parties
hereto that (i) a material provision of this Agreement is in violation of
applicable law or any court or regulatory agency enters an order finding a
material provision of this Agreement is in violation of applicable law and (ii)
this Agreement can not be amended pursuant to Section 11.6 hereof to cure such
violation.

 

Section 10.4 Termination by Administrator. Administrator may, in its sole
discretion, terminate this Agreement by giving written notice thereof to the
Group (after the giving of any required notices and the expiration of any
applicable waiting periods set forth below) upon the occurrence of any of the
following events:

 

(a) The Group shall default in the performance of any material duty or material
obligation imposed upon it by this Agreement (a “Material Group Default”) and
(i) the Group fails to deliver to Administrator within thirty (30) days after
written notice of such Material Group Default has been given to Group a written
plan (reasonably acceptable to Administrator) detailing the methods and
procedures that the Group shall utilize to cure such Material Group Default,
(ii) the Group has delivered a plan but has failed to utilize its best efforts
to cure such Material Group Default within sixty (60) days after written notice
thereof has been given to the Group by Administrator or (iii) the Group has
delivered the plan but, after utilizing its best efforts, is unable to cure such
Material Group Default within ninety (90) days after written notice thereof has
been given to the Group by Administrator. The term “Material Group Default” for
purposes of this Section 10.4 shall include, but not be limited to, (A) the
Group’s admission in writing of its inability to generally pay its debts when
due, application for or consent to the appointment of a receiver, trustee or
liquidator of all or substantially all of its assets, filing of a petition in
bankruptcy or making an assignment for the benefit of creditors, or upon other
action taken or suffered by the Group, voluntarily or involuntarily, under any
federal or state law for the benefit of debtors, except for the filing of a
petition in involuntary bankruptcy against the Group which is dismissed within
ninety (90) days thereafter or (B) the Group or any Physician Employee (1) fails
to adhere to any compliance plan, policy, or manual as described in Section 4.6
hereof that has been approved by the Group and made applicable to all
shareholders and employees of the Group, or (2) engages in any conduct or is
formally accused of conduct for which the Group’s ability or license, or a
Physician Employee’s license to practice medicine reasonably would be expected
to be subject to revocation or suspension, whether or not actually revoked or
suspended, or (3) is notified in writing of any adverse action by any state or
federal department or agency that has the effect of either excluding that
individual from participating in or from receiving reimbursement under any
program funded by the federal government or by any state government,
notwithstanding any available post-sanction remedies, or (4) is otherwise
disciplined by any licensing, regulatory or professional entity or institution,
the result of any of which event does or is reasonably expected to materially
adversely affect the Practice, the result of any of which event described in
subparagraphs (1) through (4) above,

 

44



--------------------------------------------------------------------------------

in the absence of termination of a Physician Employee or a Physician Extender
Employee or other action of the Group to monitor and cure such act or conduct by
such employee, does or reasonably would be expected to materially and adversely
affect the Practice or the Group. Notwithstanding anything to the contrary in
this Agreement, following receipt by the Group of the notice of a Material Group
Default, and until such Material Group Default shall be cured, the Administrator
may take such action as may be reasonably required to cover such Material Group
Default so as to maintain for the Administrator the same level of service at the
Premises as before the Material Group Default, without prejudicing in any way
Administrator other rights and remedies, and may offset all of its costs of
cover from amounts which may otherwise due to the Group under this Agreement.

 

(b) An independent law firm with nationally recognized expertise in health care
law and acceptable to the parties hereto renders an opinion to the parties
hereto that (i) a material provision of this Agreement is in violation of
applicable law or any court or regulatory agency enters an order finding a
material provision of this Agreement is in violation of applicable law and (ii)
this Agreement can not be amended pursuant to Section 11.6 hereof to cure such
violation.

 

(c) At any time during the five-year period following the Acquisition Effective
Date if more than thirty-three and one-third percent (33 1/3%) of the total
number of Group Physician Stockholders and Full-time Physician Employees
retained or employed by the Group at the time of the Acquisition Effective Date
are no longer employed or retained by the Group for reasons other than (i)
death, (ii) permanent disability, (iii) loss of a hospital contract or
privileges for reasons other than voluntary resignation by the Group or a
failure to renew or a failure to respond to a reasonable proposal to extend the
term of such contract or (iv) voluntary closing of facilities by Administrator.
For purposes of this Section 10.4(c), if Parent and/or Administrator are
notified in writing by the Group at or prior to the Acquisition Effective Date
of any Physician Employee that intends to retire prior to expiration of such
five-year period, then such Physician Employee or Physician Extender Employee
shall not be counted for purposes of determining the above percentage.

 

Section 10.5 Effective Date of Termination. Any termination of this Agreement
shall be effective (the “Termination Date”) as follows:

 

(a) Immediately upon receipt of a termination notice pursuant to Section 10.3 or
Section 10.4 (a “Termination Notice”) and expiration of applicable cure periods;
or

 

(b) Upon the expiration of this Agreement pursuant to Section s 10.1 or 10.2.

 

45



--------------------------------------------------------------------------------

Section 10.6 Purchase of Assets. Upon the termination of this Agreement, subject
to the provisions of subparagraphs (a) through (e) set forth below, if
Administrator is the defaulting party, the Group shall have the option to
require Administrator and/or Parent to sell to the Group, and if the Group is
the defaulting party, Administrator and/or Parent shall have the option to
require the Group to purchase from Administrator, and/or Parent the Purchase
Assets and assume the Practice Related Liabilities below:

 

(a) Purchase Assets. The Group shall purchase, free and clear of all liens and
encumbrances other than those arising from Practice Related Liabilities (as
defined below), from Administrator, and/or Parent or its Affiliates, as the case
may be, pursuant to subparagraph (c) below, all assets, tangible or intangible
real or personal, of Administrator, Parent or their Affiliates that relate
primarily to the Practice other than Administrator’s, Parent’s or their
Affiliates’ accounting and financial records (the “Purchase Assets”), including,
but not limited to, without duplication, (i) all equipment, furniture, fixtures,
furnishings, inventory, supplies, improvements, additions and leasehold
improvements utilized by the Practice, (ii) any real estate owned by
Administrator, Parent or Affiliates that is occupied by or used primarily for
the benefit of the Practice, (iii) all unamortized intangible assets (including,
without limitation, goodwill) set forth on the financial statements of
Administrator, Parent or their Affiliates used in connection with the Practice
or otherwise resulting from the Acquisition, (iv) all Confidential and
Proprietary Information that relates solely to the Practice, and (v) all other
assets that would be set forth on a balance sheet of Administrator, Parent or
their Affiliates prepared as of the date of the Purchase Closing relating
primarily to the Practice.

 

(b) Practice Related Liabilities. The Group shall assume all of Administrator’s
and its Affiliates’ liabilities, debt, payables and other obligations (including
lease and other contractual obligations), or portions thereof, which relate
directly or are directly attributable to the Practice and/or the Purchase Assets
other than previously accrued Practice Expenses (the “Practice Related
Liabilities”).

 

(c) Purchase Price. The Purchase Price shall be the lesser of (i) Fair Market
Value of the Purchase Assets subject to the assumption of the Practice Related
Liabilities or (ii) the value of the Actual Consideration (defined
below)(alternatively, the “Purchase Price”); provided, however, the Purchase
Price shall not be less than the net book value of the Purchase Assets at the
Termination Date. The Purchase Price shall be paid pursuant to Section 10.7. For
purposes of this subparagraph (c), the term “Actual Consideration” shall mean
(i) cash consideration paid to the Group pursuant to the Acquisition Agreement
and (ii) an amount equal to the number of shares of Parent Common Stock (as
adjusted for stock splits, stock dividends, recapitalizations, reorganizations,
or any similar transaction whereby the Parent Common Stock is increased or
decreased or exchanged for a different number or kind of securities) issued
pursuant to the Acquisition Agreement multiplied by the fair market value of
Parent Common Stock immediately prior to the time that a Termination Notice is
provided pursuant to Section 10.7. The Purchase Price shall be appropriately
adjusted to offset and account for any monetary obligations of the Group or
Administrator owing to the other as provided herein.

 

(d) Exercise of Option.

 

(i) The Group. Upon a termination of this Agreement, the Group shall be entitled
to exercise its option to require Administrator, Parent or their Affiliates to
sell the Purchase Assets and shall assume the Practice Related Liabilities
pursuant to this Section 10.6 at any time (unless this Agreement is terminated
pursuant to Section 10.4(a) or 10.4(c)).

 

46



--------------------------------------------------------------------------------

(ii) Administrator. Upon termination of this Agreement, Administrator shall be
entitled to exercise its option to require the Practice to purchase the Purchase
Assets and assume the Practice Related Liabilities pursuant to this Section 10.6
(i) during the five-year period following the Acquisition Effective Date if this
Agreement is terminated pursuant to Section s 10.3(c), 10.4(b) or 10.4(c) and
(ii) at any time in the event of a termination pursuant to Section 10.4(a).

 

(e) Notice. Each party shall exercise its option under this Section 10.6 by
giving written notice thereof in the Termination Notice, if applicable, or prior
to ninety (90) days before the Termination Date if this Agreement expires
pursuant to Section s 10.1 or 10.2.

 

Section 10.7 Terms of Purchase. The closing of the transactions contemplated by
Section 10.6 (the “Purchase Closing”) shall occur (a) on the Termination Date if
this Agreement expires pursuant to the terms of Sections 10.1 and 10.2, or (b)
on a date mutually acceptable to the parties hereto that shall be within 180
days after receipt of a Termination Notice. The parties shall enter into an
asset purchase agreement containing representations, warranties and conditions
customary to a transaction of this size involving the purchase and sale of
similar businesses. Subject to the conditions set forth below, at the Purchase
Closing, Administrator and/or its Affiliates, as the case may be, shall transfer
and assign the Purchase Assets to the Group, and in consideration therefore, the
Group shall (a) pay to Administrator, Parent and/or their Affiliates an amount
in cash or, at the option of the Group (subject to the conditions set forth
below), Parent Common Stock (valued at the fair market value immediately prior
to the Purchase Closing), or some combination of cash and Parent Common Stock
equal to the Purchase Price and (b) assume the Practice Related Liabilities.
Each party shall execute such documents or instruments as are reasonably
necessary, in the opinion of each party and its counsel, to effect the foregoing
transaction. The Group shall, and shall use its best efforts to cause each
shareholder of the Group to, execute such documents or instruments as may be
necessary to cause the Group to assume the Practice Related Liabilities and to
release Administrator, Parent and/or their Affiliates, as the case may be, from
any liability or obligation with respect thereto. In the event the Group desires
to pay all or a portion of the Purchase Price in shares of Parent Common Stock,
such transaction shall be subject to the satisfaction of each of the following
conditions:

 

(a) The holders of such shares of Parent Common Stock shall transfer to
Administrator, Parent and/or their Affiliates good, valid and marketable title
to the shares of Parent Common Stock, free and clear of all adverse claims,
security interests, liens, claims, proxies, options, stockholders’ agreements
and encumbrances (not including any applicable securities restrictions and
lock-up arrangements with the Parent or any underwriter); and

 

(b) The holders of such shares of Parent Common Stock shall make such
representations and warranties as to title to the stock, absences of security
interests, liens, claims, proxies, options, stockholders’ agreements and other
encumbrances and other matters as reasonably requested by Administrator, Parent
and/or their Affiliates.

 

47



--------------------------------------------------------------------------------

Section 10.8 Exception to Purchase. Notwithstanding anything contained herein to
the contrary, Administrator, Parent and/or their Affiliates shall not be
obligated to sell the Purchase Assets to the Group as provided in Section
10.6(d)(i) above if the Group is not able to pay the Purchase Price pursuant to
the terms set forth above and assume the Practice Related Liabilities at the
Purchase Closing. In such event, the Group shall surrender the Purchase Assets
to Administrator, Parent and/or their Affiliates as of the Purchase Closing. If
the Practice fails to so surrender the Purchase Assets, Administrator, Parent
and/or their Affiliates may, if permitted by applicable law, without prejudice
to any other remedy which it may have hereunder or otherwise, enter the Premises
and take possession of the Purchase Assets and expel or remove the Group and any
other person who may be occupying the Premises or any part thereof, by force if
necessary, without being liable for prosecution or any claim for damages
therefore.

 

Section 10.9 Effect Upon Termination. Upon the Termination Date, except as
provided below, this Agreement shall terminate and shall be of no further force
and effect and all further obligations of Administrator, Parent and/or their
Affiliates and the Group under this Agreement shall terminate without further
liability of the Administrator or Parent and/or their Affiliates to the Group or
the Group to the Administrator or Parent and/or their Affiliates (including,
without limitation, any liability for loss of anticipated profits over the
remaining term of this Agreement or from a sale of the Purchase Assets pursuant
to this Article X at less than Fair Market Value), except with respect to the
obligations set forth below. The foregoing to the contrary notwithstanding:

 

(a) Administrator and Parent and/or their Affiliates shall use their best
efforts to cooperate with the Group for the appropriate transfer of management
services.

 

(b) Each party hereto shall provide the other party with reasonable access to
books and records owned by it to permit such requesting party to satisfy
reporting and contractual obligations which may be required of it.

 

(c) Any other amounts due and owing but unpaid to either Administrator, Parent
and/or their Affiliates or the Group as of the Termination Date shall be paid
promptly by the appropriate party.

 

(d) Any and all covenants and obligations of either party hereto which by their
terms or by reasonable implication are to be performed, in whole or in part,
after the termination of this Agreement, shall survive such termination,
including, without limitation, the obligations of the parties pursuant to the
following Section s: 6.1(b), 6.1(c), 6.1(d), 6.1(e), 6.2, 6.3, 9.5, Article VIII
and the applicable provisions of Article X and XI.

 

ARTICLE XI

 

Dispute Resolution

 

Section 11.1 Informal Dispute Resolution. In the event of any claim,
controversy, dispute or disagreement between or among the parties hereto which
is not subject to the dispute resolution methodology set forth in Article V
hereof, the parties hereto agree that such other claims, controversies, disputes
or disagreements shall be

 

48



--------------------------------------------------------------------------------

presented to the Joint Planning Board for hearing and resolution. In the event
the Joint Planning Board is unable to resolve such matter within a reasonable
period following presentation to the Joint Planning Board, such matter shall be
presented to either (a) the Board of Directors of Parent or (b) a committee
designated by the Board of Directors of Parent which contains at least one (1)
physician member. The Board of Directors of Parent or such committee shall meet
within thirty (30) days to attempt to resolve such claim, controversy, dispute
or disagreement.

 

Section 11.2 Arbitration. If a claim, controversy, dispute or disagreement
arising out of or relating to this Agreement, which is not subject to the
alternative dispute resolution methodology contained in Article V hereof, cannot
be resolved by the informal means set forth in Section 11.1, the parties hereto
agree that any such claim, controversy, dispute or disagreement between or among
any of the parties shall be governed exclusively by the terms and provisions of
this Article XI; provided, however, that within ten (10) days from the date
which any claim, controversy, dispute or disagreement cannot be resolved by the
informal means set forth in Section 11.1 and prior to commencing an arbitration
procedure pursuant to this Article XI, the parties shall meet to discuss and
consider other alternative dispute resolution procedures other than arbitration,
provided, however that if the parties hereto agree to an alternative to
arbitration they may agree to an alternative set of rules, including rules of
evidence and procedure. If at any time prior to the rendering of the decision by
the arbitrator (or pursuant to such other alternative dispute resolution
procedure) as contemplated in this Article XI to the extent a party makes a
written offer to the other party proposing a settlement of the matter(s) at
issue and such offer is rejected, then the party rejecting such offer shall be
obligated to pay the costs and expenses (excluding the amount of the award
granted under the decision) of the party that offered the settlement from the
date such offer was received by such other party if the decision is for a dollar
amount that is less than the amount of such offer to settle. Notwithstanding the
foregoing, the terms and provisions of this Article XI shall not preclude any
party hereto from seeking, or a court of competent jurisdiction from granting, a
temporary restraining order, temporary injunction or other equitable relief for
any breach of (i) any non-competition or confidentiality covenant, or (ii) any
duty, obligation, covenant, representation or warranty, the breach of which may
cause irreparable harm or damage.

 

Section 11.3 Arbitrators. In the event there is a claim, controversy, dispute or
disagreement among Administrator and the Group arising out of or relating to
this Agreement (including any claim based on or arising from an alleged tort)
and the parties hereto have not reached agreement regarding an alternative to
arbitration, the parties agree to select within thirty (30) days of notice by a
party to the other of its desire to seek arbitration under this Article XI one
arbitrator mutually acceptable to Administrator and the Group to hear and decide
all such claims under this Article XI. If such matter or action involves
health-care issues, then the arbitrator shall have such qualifications as would
satisfy the requirements of the American Health Lawyers Association Alternative
Dispute Resolution Service. Each of the arbitrators proposed shall be impartial
and independent of all parties. If the parties cannot agree on the selection of
an arbitrator within said thirty (30) day period, then any party may in writing
request the judge of the United States District Court for the Southern District
of Florida senior in term of service to appoint the arbitrator and, subject to
this Article XI, such arbitrator shall hear all arbitration matters arising
under this Article XI.

 

49



--------------------------------------------------------------------------------

Section 11.4 Applicable Rules.

 

(a) Each arbitration hearing shall be held at a place in St. Lucie County,
Florida acceptable to the arbitrator. The arbitration shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association to the extent such rules do not conflict with the terms hereof. The
decision of the arbitrator shall be reduced to writing and shall be binding on
the parties and such decision shall contain a concise statement of the reasons
in support of such decision. Judgment upon the award(s) rendered by the
arbitrator may be entered and execution had in any court of competent
jurisdiction or application may be made to such court for a judicial acceptance
of the award and an order of enforcement. The charges and expenses of the
arbitrator shall be shared equally by the parties to the hearing.

 

(b) The arbitration shall commence within ten (10) days after the arbitrator is
selected in accordance with the provisions of this Article XI. In fulfilling his
duties with respect to determining the amount of any loss, the arbitrator may
consider such matters as, in the opinion of the arbitrator, are necessary or
helpful to make a proper valuation. The arbitrator may consult with and engage
disinterested third parties to advise the arbitrator. The arbitrator shall not
add any interest factor reflecting the time value of money to the amount of any
loss and shall not award any punitive damages.

 

(c) If the arbitrator selected hereunder should die, resign or be unable to
perform his or her duties hereunder, the parties, or such senior judge (or such
judge’s successor) in the event the parties cannot agree, shall select a
replacement arbitrator. The procedure set forth in this Article XI for selecting
the arbitrator shall be followed from time to time as necessary.

 

(d) As to any determination of the amount of any loss, or as to the resolution
of any other claim, controversy, dispute or disagreement, that under the terms
hereof is made subject to arbitration, no lawsuit based on such claimed loss or
such resolution shall be instituted by Administrator, or the Group, other than
to compel arbitration proceedings or enforce the award of the arbitrator, except
as otherwise provided in Section 11.2.

 

(e) All privileges under Florida and federal law, including attorney-client and
work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Florida law.

 

50



--------------------------------------------------------------------------------

ARTICLE XII

 

General Provisions

 

Section 12.1 Assignment.

 

(a) Administrator shall have the right to assign its rights hereunder to Parent
or any direct or indirect wholly-owned subsidiary of Administrator or Parent
(that remains a wholly-owned subsidiary of Administrator or Parent) or to a
financial institution as collateral security for the indebtedness of Parent,
Administrator or their Affiliates without the consent of the Group. No
assignment under Section 12.1(a) shall relieve Administrator or Parent of their
obligations hereunder without the consent of the Group.

 

(b) Administrator, Parent and their Affiliates shall provide notice to the Group
of Administrator’s intent (i) to assign this Agreement (other than as permitted
in Section 12.1(a) herein), (ii) sell all or substantially all of the assets of
Administrator or (iii) effectuate a consolidation, merger or sale of a majority
of the capital stock of Administrator as soon as practicable following a
decision by the Parent’s and Administrator’s respective boards of directors to
seek such assignment or sale. The assignment of this Agreement (other than as
permitted in Section 12.1(a)), the sale of all or substantially all of the
assets of Administrator by Parent or a consolidation, merger or sale of a
majority of the capital stock of Administrator shall not be permitted unless
Administrator shall give written notice to the Group stating the party who made
the offer and specifying the purchase price offered (the “Notice”). The Group
shall have the option to repurchase the Purchase Assets on the same terms and
conditions set forth in the Notice. In the event the Group fails to provide
written notice to Administrator of its intent to exercise its option to
repurchase the Purchase Assets pursuant to this Section 12.1 within the earlier
of (i) thirty (30) days, or (ii) one-half of the time during which
Administrator, Parent or their Affiliates must respond to an offer following the
Group’s receipt of the Notice, the option contained in this Section 12.1 shall
be deemed null and void and of no further force and effect, and Administrator
shall be free to assign the Agreement, sell all or substantially all of the
assets of Administrator or sell or transfer all of the capital stock
Administrator without the consent of the Group. No assignment under this Section
12.1(b) shall relieve Administrator or Parent of their obligations hereunder
without the consent of the Group.

 

Section 12.2 Amendments. This Agreement shall not be modified or amended except
by a written document executed by all parties to this Agreement, and such
written modification(s) or amendment(s) shall be attached hereto.

 

Section 12.3 Waiver of Provisions. Any waiver of any terms and conditions hereof
must be in writing, and signed by the parties hereto. The waiver of any of the
terms and conditions of this Agreement shall not be construed as a waiver of any
other terms and conditions hereof.

 

Section 12.4 Additional Documents. Each of the parties hereto agrees to execute
any document or documents that may be reasonably requested from time to time by
the other party to implement or complete such party’s obligations pursuant to
this Agreement.

 

51



--------------------------------------------------------------------------------

Section 12.5 Attorneys’ Fees. If legal action is commenced by either party to
enforce or defend its rights under this Agreement, the prevailing party in such
action shall be entitled to recover all reasonable attorneys’ fees, costs and
expenses including, but not limited to, attorney’s fees, costs and expenses for
trial, appellate proceedings and negotiations, in addition to any other relief
granted.

 

Section 12.6 Contract Modifications for Prospective Legal Events. In the event
any state or federal laws or regulations, now existing or enacted or promulgated
after the date hereof, are interpreted by judicial decision, a regulatory agency
or independent legal counsel in such a manner as to indicate that this Agreement
or any provision hereof may be in violation of such laws or regulations, the
Group and Administrator shall amend this Agreement as necessary to preserve the
underlying economic and financial arrangements between the Group and
Administrator and without substantial economic detriment to either party. If
this Agreement cannot be so amended, the terms of Section 10.3(c) and 10.4(b)
shall apply. To the extent any act or service required of Administrator in this
Agreement should be construed or deemed, by any governmental authority, agency
or court to constitute the practice of medicine, the performance of said act or
service by Administrator shall be deemed waived and forever unenforceable and
the provisions of this Section 12.6 shall be applicable. Neither party shall
claim or assert illegality as a defense to the enforcement of this Agreement or
any provision hereof; instead, any such purported illegality shall be resolved
pursuant to the terms of this Section 12.6 and Section 12.9.

 

Section 12.7 Parties In Interest; No Third Party Beneficiaries. Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and permitted assigns of the parties hereto. Except
as provided in Section 6.1(g), neither this Agreement nor any other agreement
contemplated hereby shall be deemed to confer upon any person not a party hereto
or thereto any rights or remedies hereunder.

 

Section 12.8 Entire Agreement. This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.

 

Section 12.9 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

Section 12.10 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY AND

 

52



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULE
GOVERNING CONFLICTS OF LAWS) OF THE STATE OF FLORIDA. THE PARTIES HERETO HEREBY
WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN THE EVENT OF ANY LITIGATION
CONCERNING THIS AGREEMENT.

 

Section 12.11 No Waiver; Remedies Cumulative. No party hereto shall by any act
(except by written instrument pursuant to Section 12.3 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default in or breach of any of the terms
and conditions hereof. No failure to exercise, nor any delay in exercising, on
the part of any party hereto,. any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. No remedy set forth in this
Agreement or otherwise conferred upon or reserved to any party shall be
considered exclusive of any other remedy available to any party, but the same
shall be distinct, separate and cumulative and may be exercised from time to
time as often as occasion may arise or as may be deemed expedient.

 

Section 12.12 Communications. The Group and Administrator, Parent and their
Affiliates agree that good communication between the parties is essential to the
successful performance of this Agreement, and each pledges to communicate fully
and clearly with the other on matters relating to the successful operation of
the Practice.

 

Section 12.13 Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

Section 12.14 Gender and Number. When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter and the
number of all words shall include the singular and plural.

 

Section 12.15 Reference to Agreement. Use of the words “herein”, “hereof”,
“hereto” and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise noted.

 

Section 12.16 Notice. Whenever this Agreement requires or permits any notice,
request, or demand from one party to another, the notice, request, or demand
must be in writing to be effective and shall be deemed to be delivered and
received (i) if personally delivered or if delivered by telex, telegram,
facsimile or courier service, when actually received by the party to whom notice
is sent or (ii) if delivered by mail (whether actually received or not), at the
close of business on the third business day next following the day when placed
in the mail, postage prepaid, certified or registered, addressed to the
appropriate party or parties, at the address of such party set forth below (or
at such other address as such party may designate by written notice to all other
parties in accordance herewith):

 

53



--------------------------------------------------------------------------------

If to Administrator or Parent:

  Radiologix, Inc.    

3600 J.P. Morgan Chase Tower

   

2200 Ross Avenue

   

Dallas, Texas 75201

   

Facsimile: (214) 303-2776

   

Attention: General Counsel

If to the Group:

  Radiology Imaging Associates    

1824 S.E. Tiffany Avenue

   

Suite 104

   

Fort Pierce, Florida 34986

   

Facsimile: (561) 464-5881

   

Attention: R.J. Raffa, M.D.

 

Section 12.17 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 12.18 Defined Terms. Terms used in the Exhibit s attached hereto with
their initial letter capitalized and not otherwise defined therein shall have
the meanings assigned to such terms in this Agreement.

 

Section 12.19 Parent Obligations. All of the duties and obligations of
Administrator to the Group under this Agreement shall be deemed to be the joint
and several obligations of Administrator and Parent.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Service Agreement as of the date first written above.

 

GROUP:

Radiology Imaging Associates - Basilico,

Gallagher & Raffa, M.D., P.A.

By:

 

/s/ R.J. Raffa, M.D.

--------------------------------------------------------------------------------

Print:

 

R.J. Raffa, M.D.

Title:

 

President

ADMINISTRATOR:

Treasure Coast Imaging Partners, Inc.

By:

 

/s/ Sami S. Abbasi

--------------------------------------------------------------------------------

Print:

 

Sami S. Abbasi

Title:

 

Executive Vice President

PARENT:

Radiologix, Inc.

By:

 

/s/ Sami S. Abbasi

--------------------------------------------------------------------------------

Print:

 

Sami S. Abbasi

Title:

 

Executive Vice President

 

55



--------------------------------------------------------------------------------

EXHIBIT 1.1

 

ALLOCATION OF PRACTICE EXPENSES

 

See attached.

 

56



--------------------------------------------------------------------------------

EXHIBIT 3.3(a)

 

PREMISES

 

1. 711 East Osceola

Stuart, Florida 34994

 

2. 2306 Nebraska Avenue

Fort Pierce, Florida 34950

 

3. 1825 SE Tiffany Avenue

Units 103 and 104

Port St. Lucie, Florida 34952

 

4. 2257 Highway 441 North

Okeechobee, Florida 34972

 

57



--------------------------------------------------------------------------------

EXHIBIT 4.5

 

LIST OF NAMES

 

1. Radiology Imaging Associates - Basilico, Gallagher & Raffa, M.D., P.A.

 

58



--------------------------------------------------------------------------------

EXHIBIT 6.2

 

JOINDER TO COVENANTS AND OTHER PROVISIONS

 

January 1, 2004

 

Reference is made to that certain Amended and Restated Service Agreement dated
January 1, 2004 (the “Agreement”) by and among Radiologix, Inc., a Delaware
corporation (formerly known as American Physician Partners, Inc.) (“Parent”),
Treasure Coast Imaging Partners, Inc., a Delaware corporation (“Administrator”),
and Radiology Imaging Associates - Basilico, Gallagher & Raffa, M.D., P.A., a
Florida professional association (the “Group”) and
                                                          (“Group Physician
Employee”).

 

1. Joinder to Agreement. The undersigned physician hereby acknowledges that he
or she is a shareholder and/or employee of the Group and that he or she will
benefit directly from the Agreement. In consideration thereof, the undersigned
agrees with and covenants to Parent and Administrator that, so long as the
Agreement remains in effect, the undersigned physician shall abide by and be
subject to (a) the covenants contained in Section 6 of the Agreement, as if an
original party to the Agreement, and (b) the terms and conditions set forth
below in this Joinder.

 

2. Definitions. Definitions not expressly set forth herein shall have the same
meaning as set forth in the Agreement. The terms of the Agreement are hereby
incorporated into this Joinder by this reference.

 

3. Consideration. The undersigned physician hereby agrees and acknowledges that
the covenants set forth in Section 6 of the Agreement, as well as the terms and
conditions contained in this Joinder, are the primary, if not sole,
consideration for reducing the Service Fee in the Agreement and for committing
to the parties’ business additional capital and resources in an amount equal to
approximately Two Million Nine Hundred Thousand Dollars ($2,900,000) at any time
during the eighteen (18) month period following the effective date of the
Agreement. But for the covenants set forth in Section 6 of the Agreement, and
the execution of this Joinder by all of the Group Physician Stockholders and the
Full-time Physician Employees, Administrator would not have agreed to reduce the
Service Fee or to commit the additional capital and resources to the Group’s
business. The Group Physician Employee would not have agreed to accept the
liquidated damages or restrictive covenant without the Administrator’s
commitment to provide additional capital and resources to make the Group a state
of the art Practice Site at all Group Practice Sites including the existence of
state of the art radiology designated health services equipment, (i.e, MRI, CT
Scanner, PET scanner, digital radiology equipment). Should the Administrator
fail to provide the entire sum above, all provisions below are null and void
including the termination of any restrictive covenant.

 

59



--------------------------------------------------------------------------------

4. Liquidated Damages. If the Group, directly or indirectly, violates any of the
covenants contained in Section 6 of the Agreement, applicable, directly or
indirectly, to the Group, or if the undersigned physician, in whole or in part,
directly or indirectly, violates any of the restrictive covenants regarding
non-competition, non-solicitation, confidentiality, non-disclosure and related
provisions applicable to the undersigned physician pursuant to this Joinder or
otherwise contained in the Stockholder Employment Agreement or the Physician
Employee Employment Agreement, then:

 

(a) For Physicians. In the event of a breach of this Paragraph 4 by the
undersigned physician, then the undersigned physician shall pay to
Administrator, immediately upon a written demand delivered to the undersigned
physician by Administrator, an amount equal to the “Liquidated Damages” (as
defined in Paragraph 4(c) below); provided, however, that the Liquidated Damages
shall be abated, after the eighteen (18) month period following the effective
date of the Agreement, on a pro rata basis to the extent that Administrator has
not fully funded the additional capital and resources described in Paragraph 3
above during such eighteen (18) month period. The Liquidated Damages shall be
payable in full in immediately available funds at the corporate headquarters of
Parent.

 

(b) For the Group. In the event that all or a substantial portion of the Group
Physician Stockholders and the Full-time Physician Employees breach this
Paragraph 4, then the Group shall immediately pay and be jointly and severally
liable to Administrator for all payments of the Liquidated Damages that
otherwise may be owed to Administrator by such persons. It shall not be
necessary for Parent or Administrator to have exhausted its remedies against
such persons in order to obtain payment from the Group pursuant to this
Paragraph 4(b). The Liquidated Damages shall be payable in full in immediately
available funds at the corporate headquarters of Parent.

 

(c) The term “Liquidated Damages” shall mean an amount of money equal to Five
Hundred Thousand Dollars ($500,000) per person if such person breaches this
Paragraph 4 during the five (5) year period following the date of execution of
the Agreement. The amount of Liquidated Damages shall be reduced by One Hundred
Thousand Dollars ($100,000) per year for each year after the fifth (5th)
anniversary of the execution of the Agreement such that upon the tenth
anniversary (10th) of the execution of this Agreement the amount of the
Liquidated Damages shall be zero.

 

(d) The amount of the Liquidated Damages set forth herein is based upon the
parties estimate, apportioned equally to each person, of reduction in value
payable to Parent and Administrator as a result of the reduced Service Fee under
the Agreement, the value of the monies to be invested and resources allocated to
the parties business relationship, as well as the value of any lost opportunity
that Parent and Administrator would otherwise have engaged in. The parties
expressly agree that the Liquidated Damages herein are not being paid as a
penalty, but rather are actual damages suffered by Administrator that have been
determined after the parties considered, without limitation: (i) the value of
the loss to Parent of the reduction in the Service Fee payable

 

60



--------------------------------------------------------------------------------

under the Agreement; (ii) the cost to Parent of all new equipment and related
assets purchased for or made available to the Group; (iii) the direct and
indirect costs to Parent, including benefits, overhead allocation and otherwise,
of all additional personnel resources hired for or allocated to, in whole or in
part, the business relationship; (iv) the direct and indirect costs to Parent
associated with the reallocation or relocation of any assets or equipment from
other locations to locations for use by the Group; and (v) the proportionate
allocation of all fees, costs and expenses associated with the negotiation and
documentation of the Agreement and this Joinder, including without limitation,
all legal fees and costs; accounting fees and costs; consultant fees and costs;
travel and lodging costs for all of Parent’s officers, directors, employees and
consultants involved in this transaction; and the cost of the time of the
Parent’s officers, directors, employees and consultants attributable to the
transactions contemplated by the Agreement and this Joinder.

 

(e) The amounts due under this Paragraph 4 as the Liquidated Damages are for and
in consideration of the damage that all parties acknowledge Parent and
Administrator will suffer immediately upon the breach of this Joinder and the
relevant provisions of the Agreement, the actual amount of which are virtually
impossible to determine. The Liquidated Damages are intended to compensate
Parent and Administrator for the lost opportunity and for costs associated with
the Agreement that they would not have incurred but for the undersigned
physician’s and the Group’s representations and covenants hereunder. The
Liquidated Damages hereunder shall be cumulative and in addition to whatever
other remedies Parent or Administrator may possess. Nothing herein, nor any
recovery under this Paragraph 4, shall preclude Parent or Administrator from (i)
obtaining an injunction restraining any future violations of this Joinder or the
Agreement; or (ii) receiving other damages or relief for future injuries that
occur and can be determined subsequent to any such violation or breach of this
Joinder or the Agreement.

 

5. New Physicians. At any time subsequent to the date hereof, the Group admits
new shareholders to the Group or retains, as employees any new physicians, then
such new physicians shall immediately and prior to receiving any compensation,
payments or reimbursements from the Group for any purpose, execute this Joinder
and agree to be bound by all the terms and conditions contained herein. The
Group may not, directly or indirectly, make any payments or compensate in any
manner a physician or shareholder who has not executed this Agreement now or in
the future.

 

6. Affirmation of the Agreement. The Group and the undersigned physician hereby
acknowledge and re-affirm prior to the date hereof, the validity, binding nature
and enforceability of the Agreement, and, from the date of this Joinder forward,
the validity, binding nature and enforceability of the Agreement and this
Joinder. Each of the Group and the undersigned physician shall retain their own
legal counsel with respect to the transactions contemplated by this Joinder and
the Agreement. Neither the Group nor the undersigned physician have received any
advice or information from their respective current or former legal counsel that
this Joinder, the Agreement or any of the transactions contemplated thereby are
in any way invalid, not binding or unenforceable. Additionally, the Group hereby
acknowledges that Administrator may have provided it with samples of restrictive
covenants for its employees, but these restrictive covenants were provided as

 

61



--------------------------------------------------------------------------------

examples only and it shall be the Group’s sole and exclusive obligation to
ensure that the restrictive covenants with its employees are valid, enforceable
and compliant with all changes in the law from time to time.

 

7. Waiver of Defenses. Neither the Group nor the undersigned physician shall
claim or assert illegality as a defense to the enforcement of this Joinder or
any provision hereof. Any attempt to assert such claims shall, in addition to
constituting a breach of this Joinder and the Agreement, shall, in addition to
whatever rights or remedies Parent or Administrator may have, give rise to the
remedies set forth in Paragraph 4 above.

 

8. Acknowledgment by Undersigned Physician. The undersigned physician hereby
acknowledges and confirms that (a) the covenants contained in this Joinder and
in the Agreement are reasonably necessary to protect the legitimate business
interests of Parent and Administrator, and (b) the restrictions contained in
this Joinder and the Agreement are not overbroad, overlong or unfair and are not
the result of overreaching, duress or coercion of any kind. The undersigned
physician further acknowledges and confirms that his or her full, uninhibited
and faithful observance of each of the covenants contained in this Joinder and
the Agreement will not cause him or her any undue hardship, financial or
otherwise, will not impair the medical care available to patients or citizens in
the community in which he or she practices medicine and that enforcement of each
of the covenants contained herein will not impair his or her ability to obtain
employment commensurate with his or her abilities and on terms fully acceptable
to him or her or otherwise to obtain income required for the comfortable support
of him or her and his or her family and the satisfaction of the needs of his or
her creditors. The undersigned physician acknowledges and confirms that his or
her special knowledge of the business of Parent and Administrator is such as
would cause Parent and/or Administrator serious injury or loss if he or she were
to use such ability and knowledge to the benefit of a competitor or was to
compete with Parent or Administrator in violation of the terms of this Joinder
or the Agreement.

 

9. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the undersigned physician of any of the covenants contained in
this Agreement will cause irreparable harm and damage to Parent and/or
Administrator, the monetary amount of which may be virtually impossible to
ascertain. As a result, the undersigned physician recognizes and hereby
acknowledges that Parent and/or Administrator shall be entitled to an injunction
from any court of competent jurisdiction enjoining and restraining any violation
the covenants contained in this Joinder or the Agreement by the undersigned
physician, either directly or indirectly, and that such right to injunction
shall be cumulative and in addition to whatever other remedies Parent or
Administrator may otherwise possess.

 

10. Damages; Attorneys’ Fees. Nothing contained herein shall be construed to
prevent the Group, Parent, Administrator or the undersigned physician from
seeking and recovering from the other damages sustained by either or all of them
as a result of its, his or her breach of any term or provision of this Joinder,
the Agreement, the Stockholder Employment Agreements or the Physician Employee
Employment Agreements. Notwithstanding the foregoing, the undersigned physician
and the Group expressly agree

 

62



--------------------------------------------------------------------------------

that should Administrator be entitled to the Liquidated Damages set forth in
Paragraph 4 above, then neither the Group nor the undersigned physician shall
not be entitled to use any setoff, claim, award, defense, damage or discharge in
any subsequent action or proceeding to reduce the Liquidated Damages below the
amount stated.

 

IN WITNESS WHEREOF, the undersigned physician and the other parties have
executed this Joinder as of the date first set forth above.

 

R.J. RAFFA, M.D.

By:

 

/s/ R.J. Raffa, M.D.

--------------------------------------------------------------------------------

Print:

 

R.J. Raffa, M.D.

GROUP:

Radiology Imaging Associates - Basilico,

Gallagher & Raffa, M.D., P.A.

By:

 

/s/ R.J. Raffa, M.D.

--------------------------------------------------------------------------------

Print:

 

R.J. Raffa, M.D.

Title:

 

President

ADMINISTRATOR:

Treasure Coast Imaging Partners, Inc.

By:

 

/s/ Sami S. Abbasi

--------------------------------------------------------------------------------

Print:

 

Sami S. Abbasi

Title:

 

Executive Vice President

PARENT:

Radiologix, Inc.

By:

 

/s/ Sami S. Abbasi

--------------------------------------------------------------------------------

Print:

 

Sami S. Abbasi

Title:

 

Executive Vice President

 

63



--------------------------------------------------------------------------------

EXHIBIT 7.1

 

SERVICE FEE

 

1. Administrator shall be paid the following Service Fee:

 

(a) Administrator shall be reimbursed on a monthly basis for the amount of all
Professional Expenses and Excluded Practice Expenses, if any, paid by
Administrator in performance of its obligations hereunder.

 

(b) Administrator shall be entitled to receive a monthly fee equal to X percent
(X%) of the Adjusted Professional Revenues from January 1, 2004 through April 1,
2038.

 

(c) Administrator shall be entitled to receive a monthly fee equal to the
Monthly Adjusted Technical Revenue Amount; provided, however, to the extent that
the Monthly Base Technical Revenue Amount exceeds the Monthly Adjusted Technical
Revenue Amount, such excess amount shall be added to the Deficit Amount for such
month; and

 

(d) At the end of each fiscal year of this Agreement, if the Cumulative Balance
is positive, Administrator shall receive a fee equal to X percent (X%) of the
Cumulative Balance. The amount of any payment made pursuant to this subparagraph
shall be computed at fiscal year end and payment thereof shall be made within
ninety (90) days of the fiscal year end. If the Cumulative Balance is negative
at the end of any fiscal year, then such negative balance shall be carried
forward to become the opening Cumulative Balance for the next fiscal year.

 

2. For purposes of this Exhibit 7.1, the following definitions shall apply:

 

(a) “Adjusted Professional Revenues” shall mean on a monthly basis, an amount
equal to the Professional Revenues less the Professional Expenses.

 

(b) “Cumulative Balance” shall mean during a fiscal year period, the sum of all
Surplus Amounts less all Deficit Amounts. If the Cumulative Balance is negative
at the end of a fiscal year, then the negative balance is carried forward as the
opening balance of the next fiscal year.

 

(c) “Deficit Amount” shall mean the amount by which the Monthly Base Technical
Revenue Amount exceeds the Monthly Adjusted Technical Revenue Amount.

 

(d) “Monthly Base Technical Revenue Amount” shall mean an amount equal to X
Dollars ($X).

 

64



--------------------------------------------------------------------------------

(e) “Monthly Adjusted Technical Revenue Amount” shall mean on a monthly basis,
an amount equal to the Technical Revenues less the Technical Expenses.

 

(f) “Surplus Amount” shall mean the amount by which the Monthly Adjusted
Technical Revenue Amount exceeds the Monthly Base Technical Revenue Amount.

 

65



--------------------------------------------------------------------------------

EXHIBIT 7.4

 

SECURITY AGREEMENT

 

66